Case 6:17-bk-19513-MW      Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33              Desc
                            Main Document    Page 1 of 56


  1 James E. Till (State Bar No. 200464)
    BOSLEY TILL LLP
  2 120 Newport Center Drive
    Newport Beach, CA 92660
  3 Telephone: (949) 999-2862
    E-Mail: jtill@btntlaw.com
  4

  5
    Counsel for Reorganized Debtor,
  6 Terry Lee Fleming, Sr.

  7

  8                          UNITED STATES BANKRUPTCY COURT

  9             CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

 10
      In re                                        Case No.: 6:17-bk-19513-MW
 11
      TERRY LEE FLEMING, SR.,                      Chapter 11
 12

 13                      Reorganized Debtor.       DECLARATION OF JAMES E. TILL IN
                                                   SUPPORT OF SECOND AND FINAL
 14                                                APPLICATION OF BOSLEY TILL LLP,
                                                   COUNSEL TO CHAPTER 11 DEBTOR
 15                                                AND DEBTOR-IN-POSSESSION, FOR
                                                   COMPENSATION
 16
                                                   Hearing Date and Time:
 17                                                Date: August 20, 2019
                                                   Time: 2:00 p.m.
 18                                                Place: Video Hearing Room 225
                                                           3420 Twelfth Street
 19
                                                           Riverside, California 92501
 20
                                                   Or      Courtroom 6C
 21                                                        411 W. Fourth Street
                                                           Santa Ana, CA 90701
 22

 23

 24

 25

 26

 27

 28

                                               1                DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                   OF SECOND AND FINAL APPLICATION OF
                                                                                       BOSLEY TILL LLP
Case 6:17-bk-19513-MW         Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                  Desc
                               Main Document    Page 2 of 56


  1                                DECLARATION OF JAMES E. TILL
  2          I, James E. Till, hereby declare and state as follows:
  3          1.      I am an attorney with Bosley Till LLP (“Applicant”), counsel for Reorganized
  4 Debtor, Terry Lee Fleming, Sr. (“Debtor” or “Reorganized Debtor”). I am licensed to practice in

  5 all of the courts of the State of California, as well as admitted to practice before the United States

  6 District Court, Central District of California. I am the attorney primarily responsible for

  7 overseeing Applicant’s representation of the Debtor. I have personal knowledge of the facts set

  8 forth herein and, if called upon to do so, could and would competently testify to those facts.

  9          2.      This Declaration is filed in support of the “Second and Final Application of Bosley
 10 Till LLP, Counsel to Chapter 11 Debtor, for Compensation” (the “Application”).

 11          3.      For the sake of brevity, I hereby incorporate by reference each of the factual
 12 statements made in the Memorandum of Points and Authorities attached to the Application. The

 13 descriptions of services rendered contained herein are intended to amplify and provide context for

 14 the time entries provided in the billing statements attached hereto.

 15                                  BACKGROUND OF APPLICANT
 16          4.      Applicant specializes in bankruptcy and focuses its practice in the areas of
 17 insolvency, reorganization, bankruptcy law, and related litigation.1 Applicant’s attorneys are duly

 18 licensed to practice in the courts of the State of California and various United States District

 19 Courts, including the Central District of California.

 20          5.      Attached hereto as Exhibit “1” are biographies of Applicant’s professionals who
 21 rendered services to Debtor during the Application Period, which describe the professionals’

 22 education, qualification, and work experience. The biographies address the information required

 23 by Rule 2016 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 2016-2.

 24 A summary setting forth the rates for each attorney and paraprofessional who rendered services to

 25

 26
             1
 27           Applicant is in the process of winding down, and will be filing a substitution of counsel
    on or before August 15, 2019, substituting in LimNexus LLP as counsel for Reorganized Debtor.
 28 I will continue to be the attorney primarily responsible for overseeing representation of the
    Reorganized Debtor.
                                                      2              DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                           OF SECOND AND FINAL APPLICATION OF
                                                                                              BOSLEY TILL LLP
Case 6:17-bk-19513-MW         Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                Desc
                               Main Document    Page 3 of 56


  1 Debtor is attached hereto as Exhibit “2.” These rates are reasonable and consistent with the fees

  2 charged by similarly experienced attorneys in this area.

  3          6.      Other than as between the partners of Applicant, no agreement or understanding of
  4 any kind exists between Applicant and any other person for the sharing of compensation received

  5 or to be received by Applicant for services rendered to Debtor in connection with this case.

  6                          COMPENSATION REQUESTED BY APPLICANT
  7          7.      By this Application, Applicant seeks an award of compensation for services
  8 rendered from September 1, 2018 through July 9, 2019 (the Plan’s Effective Date) in the total

  9 amount of $290,587.00 (after deduction of voluntarily discounted fees totaling $27,785.00) for
 10 634.1 hours of services rendered (including 47 hours that were written-off as part of the voluntary

 11 discount). Applicant is also seeking reimbursement of expenses advanced on behalf of Debtor in

 12 the amount of $26,959.99.

 13          8.      Applicant is aware of Local Bankruptcy Rule 2016-1(a)(1)(J) which provides that
 14 Applicant file a declaration that Debtor has reviewed the Application and has no objection to it.

 15 Applicant will file with the Court such declaration as soon as possible, but, in any event, prior to

 16 the hearing on this Application.

 17          9.      Pursuant to the terms of Applicant’s employment, Applicant has filed Professional
 18 Fee Statements indicating the services rendered to Debtor.

 19          10.     This is Applicant’s second application for compensation for services rendered.
 20 Applicant also seeks approval, on a final basis, of the fees approved in Applicant’s first interim fee

 21 application.

 22                             SERVICES RENDERED BY APPLICANT
 23          11.     In compliance with the requirements of the United States Trustee Guides,
 24 Applicant has created separate categories for the types of services rendered to Debtor. An analysis

 25 of each professional and paraprofessional’s time spent in each category is set forth hereinafter.

 26
             12.     The following is a breakdown of the time spent and the fees incurred in each
 27
      category of services to which professional time was billed during the period of time encompassed
 28
      by this Application:
                                                       3             DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                        OF SECOND AND FINAL APPLICATION OF
                                                                                            BOSLEY TILL LLP
Case 6:17-bk-19513-MW           Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                  Desc
                                 Main Document    Page 4 of 56


  1

  2                  Matter/Category                   Total            Total Fees           Blended Rate
                                                       Hours            Incurred
  3
          Asset Analysis and Recovery                        4.4               $2,618.00            $595.00
  4
          Business Operations                                5.6               $2,096.00            $374.29
  5
          Case Administration                               43.1             $13,887.50             $322.22
  6
          Cash Collateral                                    5.7               $2,391.00            $419.47
  7

  8       Claims Administration and                          0.4                 $169.00            $422.50
          Objections
  9
          Fee/Employment Application                        26.3               $9,028.00            $343.27
 10
          Fee/Employment Objections                          4.8               $2,336.00            $486.67
 11
          Lien Avoidance                                    32.9             $15,129.50             $459.86
 12
          Litigation                                       113.2             $57,185.50             $505.17
 13

 14       Plan and Disclosure Statement                    395.4            $184,651.75             $467.00

 15       Tax Issues                                         2.3               $1,065.00            $463.04

 16       TOTAL:                                           634.1           $290,557.252             $458.22
 17
             13.       The following is an overview of time spent and fees incurred in each category
 18
      where professional or paraprofessional time was billed:
 19
             Asset Analysis and Recovery. In this billing category, Applicant spent the majority of
 20
      time researching potential avoidance actions, and preparing an equitable subordination complaint.
 21
             Case Administration; Business Operations. In these billing categories, Applicant
 22
      worked closely with Debtor to ensure Debtor’s ongoing compliance with the requirements of the
 23
      U.S. Trustee. Applicant has also monitored and assisted Debtor with the U.S. Trustee monthly
 24
      operating reports throughout the case, and reviewed and assisted with the preparation of operating
 25
      cash flow statements.
 26

 27

 28          2
                 This figure reflects Applicant’s voluntary discount of $27,785.00.
                                                         4              DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                            OF SECOND AND FINAL APPLICATION OF
                                                                                               BOSLEY TILL LLP
Case 6:17-bk-19513-MW          Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                Desc
                                Main Document    Page 5 of 56


  1          Throughout Debtor’s case, Applicant has continued to update the mailing matrix to ensure
  2 that all creditors receive adequate notice in this chapter 11 case.

  3          Also included in this category are numerous procedural issues, such as obtaining hearing
  4 dates from the Court, reviewing the docket, addressing issues raised by the U.S. Trustee, and

  5 preparing documents to be filed with the Court such as proposed orders.

  6          In addition, Applicant assisted Debtor with business-related issues, including security
  7 deposits pertaining to leased property.

  8          Cash Collateral. In this billing category, Applicant revised and finalized pleadings in
  9 connection with an opposition to HLI’s adequate protection motion.
 10          Fee/Employment Applications; Fee/Employment Objections. In accordance with the
 11 provisions of the Employment Order, Applicant prepared and filed monthly Professional Fee

 12 Statements in this case.

 13          Applicant prepared and filed its first interim fee application, supporting documentation,
 14 briefing in connection with approval of the application, and appeared at the hearing on the

 15 application.

 16          Lien Avoidance; Litigation. Applicant revised and finalized a lien avoidance complaint
 17 relating to the validity of judgment liens asserted by secured creditor HLI. Applicant worked to

 18 prepare an opposition to a motion filed by HLI to dismiss the subordination complaint.

 19          Applicant also monitored the status of pending state court litigation and the status of

 20 appeals pending in the state court action. In addition, Applicant participated in a mediation of

 21 disputes with HLI (which was not successful in resolving the matters).

 22          Applicant participated in discovery related to the pending adversaries, including attending

 23 and defending depositions of witnesses, responses to written discovery demands, and review of

 24 documents being produced.

 25          Plan and Disclosure Statement. A significant amount of time was spent in connection

 26 with the re-formulation of Debtor’s plan and disclosure statement in order to address the concerns

 27 of creditors and the Court.

 28

                                                       5              DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                         OF SECOND AND FINAL APPLICATION OF
                                                                                             BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                 Desc
                              Main Document    Page 6 of 56


  1          Applicant prepared and filed an amended plan and disclosure statement, the supporting
  2 documentation, a motion for approval of the disclosure statement, and went through several

  3 rounds of briefing in connection with the approval process. Applicant sought extensions of the

  4 plan exclusivity periods, in order to facilitate the amended plan and disclosure statement

  5 approvals, including preparing the motion and reply documents. Among other things, Applicant

  6 prepared revised versions of the plan and disclosure statement, prepared supporting declarations,

  7 notices, and other exhibits, and provided input on formulation of the plan structure, valuation

  8 issues, and projections. Applicant also prepared replies and related supporting documents in

  9 response to oppositions filed by HLI.
 10          Applicant dedicated extensive efforts in connection with the contested plan confirmation
 11 process, including assisting with the preparation and submission of valuation testimony,

 12 preparation for the plan trial, preparation of witness lists and testimony, and preparation of

 13 confirmation briefing.

 14          Tax Issues. In this billing category, Applicant addressed issues related to an IRS tax
 15 claim.

 16          14.    Attached hereto and incorporated by this reference as Exhibit “3” are the detailed
 17 time records of Applicant concerning its representation of Debtor in this bankruptcy case. These

 18 records consist of computer printouts from Applicant’s billing system. Applicant’s time records

 19 were prepared on a daily basis by the attorneys and legal assistants. Each attorney and legal

 20 assistant measured their time for services rendered to Debtor on a “tenths of an hour basis.” The

 21 billing statement contains a chronological summary of the time spent and services rendered to

 22 Debtor. A schedule of the reimbursable expenses sought by the Application is attached hereto as

 23 Exhibit “4.”

 24          15.    In compliance with Local Bankruptcy Rule 2016-1(a)(1)(H), the following is a
 25 summary setting forth each attorney who worked on the case and the year each was admitted to

 26 practice law. The summary also includes the name of the legal assistants working on the case.

 27          James Till. Attorney of Applicant; admitted to practice in California in 1999; 402.3 total
 28 hours at a billable rate of $595 per hour.

                                                       6             DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                        OF SECOND AND FINAL APPLICATION OF
                                                                                            BOSLEY TILL LLP
Case 6:17-bk-19513-MW           Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                 Desc
                                 Main Document    Page 7 of 56


  1           Mike Neue. Attorney with Applicant; admitted to practice in California in 1995; 45.6 total
  2 hours at a billable rate of $595 per hour.

  3           Brett Ramsaur. Attorney with Applicant; admitted to practice in California in 2011; 31.3
  4 total hours at a billable rate of $395 per hour.

  5           Natalie Daghbandan. Attorney with Applicant; admitted to practice in California in 2010;
  6 5.7 total hours at a billable rate of $325 per hour.

  7           Martha Araki. Paralegal with Applicant; 149.2 total hours at a billable rate of $250 per
  8 hour.

  9           16.      In compliance with the United States Trustee Guides, the following is a summary
 10 setting forth the hourly rates, total number of hours worked and total fees owing for services

 11 performed by attorneys and paralegals working on matters for Debtor during this Application

 12 Period.

 13

 14      Attorney/Paralegal              Hourly Rate               Total Hours             Total Fees Due
 15    James Till                           $595.00                        402.3            $239,398.25
 16    Mike Neue                            $595.00                          45.6            $27,132.00
 17    Natalie Daghbandan                   $325.00                           5.7              $1,852.50
 18    Brett Ramsaur                        $395.00                          31.3            $12,363.50
 19    Martha Araki                         $250.00                        149.2             $37,300.00
 20    TOTAL:                                                              634.1            $290,557.253
 21

 22           17.      During the Application Period, Applicant logged a total of 634.1 hours. The
 23 blended hourly rate for professional services performed by the attorneys and legal assistant, is in

 24 the amount of $458.22.

 25           18.      There may be instances where Applicant’s time records indicate interoffice
 26 conferencing between attorneys and paralegals. Applicant believes that, at times, interoffice

 27 conferencing is absolutely necessary to effectively represent Debtor.

 28           3
                  After deduction of a voluntary discount of $27,785.00.
                                                         7             DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                            OF SECOND AND FINAL APPLICATION OF
                                                                                               BOSLEY TILL LLP
Case 6:17-bk-19513-MW       Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                  Desc
                             Main Document    Page 8 of 56


  1         19.    Applicant is informed that, except for accrued, unpaid administrative expenses
  2 remaining outstanding for professional fees and costs, there are no administrative expenses which

  3 have been allowed by this Court that remain unpaid.

  4         I declare under penalty of perjury that the foregoing is true and correct.
  5         Executed this 30th day of July 2019 at Newport Beach, California.
  6

  7
                                                             /s/ James E. Till
  8                                                                James E. Till
  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       8             DECLARATION OF JAMES E. TILL IN SUPPORT
                                                                        OF SECOND AND FINAL APPLICATION OF
                                                                                            BOSLEY TILL LLP
Case 6:17-bk-19513-MW    Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33   Desc
                          Main Document    Page 9 of 56




                                 EXHIBIT	  1	  


                        BIOGRAPHICAL INFORMATION




                                        9                    EXHIBIT 1 - TILL DECLARATION
Case 6:17-bk-19513-MW         Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33              Desc
                              Main Document     Page 10 of 56
BOSLEY TILL LLP


James E. Till

Education
      University of Miami School of Law, Honors

As a business lawyer, Mr. Till counsels his clients on all aspects of commercial enterprise. Mr.
Till maintains a broad business practice borne from years as a bankruptcy specialist analyzing
troubled companies and rehabilitating or liquidating those companies as the case may be.
Restructuring and bankruptcy remain a focus of Mr. Till’s general commercial practice.

With nearly twenty years of experience representing clients not only in some of the nation’s
largest bankruptcy cases, but in numerous middle-market reorganizations and workouts as
well, Mr. Till’s experience representing his clients covers a broad range of legal disciplines
applicable in a wide variety of transactions and litigation scenarios. Past representations
advising clients in general business, commercial and litigation matters include experience in
the technology, entertainment, financial, private equity, hedge fund, utility, eyewear, airline,
transportation, and real estate industries.


Mike Neue

Education
      J.D., University of Southern California, Gould School of Law
      B.S., Finance and Marketing, University of Oregon

Mr. Neue specializes in the field of financial restructuring, reorganization, and related
litigation. Mr. Neue has been practicing law for over 20 years.

Mr. Neue has significant experience representing debtors, secured and unsecured creditors,
landlords, trustees and committees in connection with bankruptcy cases and business
reorganizations, foreclosure actions, receiverships, adversary proceedings and related
commercial litigation in the state and federal courts.

From preliminary filings and developing legal strategy, to courtroom litigation, Mr. Neue has
led numerous successful chapter 11 reorganization cases on behalf of both privately and
publicly held entities, and has significant experience in the representation of individual
creditors in bankruptcy proceedings. In the context of reorganization, Mr. Neue has been
involved with creating strategies to deal with the disposition of companies’ underperforming
business segments while maintaining the value of their remaining assets.

Mr. Neue also has substantial experience in representing entities who have acquired
businesses and assets of financially distressed companies, as well as claims held by creditors
of such entities.

Mr. Neue often represents companies targeted by a debtor or bankruptcy estate in complex
litigation matters. These matters have involved claims of lender liability, avoidance action
claims, breach of fiduciary duty, licensing, and intellectual property issues, and have


                                                10                         EXHIBIT 1 - TILL DECLARATION
Case 6:17-bk-19513-MW        Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33             Desc
                             Main Document     Page 11 of 56
BOSLEY TILL LLP


addressed issues involving contract, corporate, real property, tax, labor, and numerous other
areas of the law. Mr. Neue has secured an impressive number of judgments and extremely
favorable settlements in such actions.

Mr. Neue also has experience in real estate and construction, retail, apparel, healthcare,
manufacturing, importing, restaurant and food service, telecommunications, automotive,
financial services, and technology.


Brett Ramsaur

Education
      J.D. from Chapman University School of Law
      B.A., Economics, University of Washington

Mr. Ramsaur focuses on creditors’ rights, commercial collections and judgment enforcement
matters in both state and federal court in California and Washington. Previously, he was a
member of Snell & Wilmer LLP’s Bankruptcy and Reorganization and Foreclosure and
Collections practice groups, where he focused on creditors’ rights, commercial collections and
bankruptcy related litigation. Mr. Ramsaur primarily represented creditors in collecting
commercial debts and enforcing judgments in both state and federal court, in addition to
counseling creditors in all facets of bankruptcies, and trustees in both chapter 7 and chapter
11 cases. Before joining Snell & Wilmer LLP, Mr. Ramsaur served as a judicial law clerk for
the Honorable Deborah J. Saltzman of the United States Bankruptcy Court, Central District of
California.


Natalie Daghbandan

Education
      J.D. from University of Miami School of Law

Ms. Daghbandan focuses on commercial litigation and bankruptcy representing financial
institutions, non-traditional lenders, public and private companies, creditors, individual and
corporate debtors, trustees and purchasers of distressed assets. Previously, she was a
member of Bryan Cave Leighton Paisner LLP’s Business Bankruptcy and Restructuring
practice group.




                                               11                         EXHIBIT 1 - TILL DECLARATION
Case 6:17-bk-19513-MW   Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33   Desc
                        Main Document     Page 12 of 56




                                EXHIBIT	  2	  



                             RATE SUMMARY




                                      12                    EXHIBIT 2 - TILL DECLARATION
Case 6:17-bk-19513-MW           Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33               Desc
                                Main Document     Page 13 of 56


                         EXHIBIT 2 – BOSLEY TILL LLP SUMMARIES

RATES:

           Professional                        Position                          Hourly Rate
          James E. Till                        Partner                              $595
           Mike Neue                         Of Counsel                             $595
          Brett Ramsaur                      Of Counsel                             $395
       Natalie Daghbandan                    Of Counsel                             $325
          Martha Araki                        Paralegal                             $250




PROFESSIONALS:

Professional Name                                      Hourly         Total Hours      Total Fees
                                                        Rate
James E. Till, Partner                                 $595.00           402.3        $239,398.25
Mike Neue, Of Counsel                                  $595.00            45.6         $27,132.00
Brett Ramsaur, Of Counsel                              $395.00            31.3         $12.363.50
Natalie Daghbandan, Of Counsel                         $325.00             5.7          $1,852.50
Martha Araki, Paralegal                                $250.00           149.2         $37.300.00
Total Fees                                                               634.1       $290,557.251




1
    Total reflects voluntarily discounted fees totaling $27,785.00.




                                                  13                             EXHIBIT 2 - TILL DECLARATION
Case 6:17-bk-19513-MW   Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33   Desc
                        Main Document     Page 14 of 56




                                EXHIBIT	  3	  


                        DETAILED TIME RECORDS




                                      14                    EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                            Desc
                                                                                                 Main Document     Page 15 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
Asset Analysis and Recovery
James Till
09/26/2018          Asset Analysis and Recovery                Terry Fleming, Sr.         Chapter 11     Confer with M. Neue regarding plan issues, property of the estate, actions to be taken.                             1.10                $654.50
10/22/2018          Asset Analysis and Recovery                Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding bond document issues.                                                  0.10                 $59.50
11/19/2018          Asset Analysis and Recovery                Terry Fleming, Sr.        Chapter 11 Draft and revise equitable subordination complaint; Follow-on correspondence regarding same.                             1.90              $1,130.50
02/27/2019          Asset Analysis and Recovery                Terry Fleming, Sr.        Chapter 11 Telephone conference with T. Fleming regarding issues with respect to recovery of assets.                                0.40               $238.00
                                                                                      Totals Amounts for User James Till                                                                                                     3.50              $2,082.50
Mike Neue
09/25/2018          Asset Analysis and Recovery                Terry Fleming, Sr.         Chapter 11     Legal research regarding property of the estate.                                                                    0.90                $535.50
                                                                                      Totals Amounts for User Mike Neue                                                                                                      0.90                $535.50
                                                                        Totals Amounts for Activity Type Asset Analysis and Recovery                                                                                         4.40              $2,618.00
Business Operations
James Till
12/28/2018          Business Operations                        Terry Fleming, Sr.         Chapter 11   Analysis of and confer with M. Araki regarding funds available in DIP accounts.                                       0.20                $119.00
01/31/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11   Correspondence with T. Fleming regarding U.S. Trustee communications and tenant deposit return                        0.10                 $59.50
                                                                                                       issues.
02/22/2019          Business Operations                        Terry Fleming, Sr.        Chapter 11 Conference with N. Daghbandan regarding stipulation to return prepetition security deposit.                              1.00                $595.00
02/25/2019          Business Operations                        Terry Fleming, Sr.        Chapter 11 Attend to and correspondence with M. Araki, F. Reich, and E. Green regarding Stipulation approvals                       0.20                $119.00
                                                                                                       and revision(s).
02/26/2019          Business Operations                        Terry Fleming, Sr.        Chapter 11 Correspondence with M. Araki regarding revised Stipulation for tenant security deposit.                                  0.10                 $59.50
02/27/2019          Business Operations                        Terry Fleming, Sr.        Chapter 11 Telephone conference with M. Araki regarding Stipulation for tenant security deposit status.                             0.10                 $59.50
02/27/2019          Business Operations                        Terry Fleming, Sr.        Chapter 11 Telephone conference with M. Araki regarding Fleming stipulation, proposed form of order, actions                        0.10                 $59.50
                                                                                                       to be taken.
                                                                                      Totals Amounts for User James Till                                                                                                     1.80              $1,071.00
Martha Araki
12/28/2018          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding funds available in DIP accounts.                                                     0.10                 $25.00
12/28/2018          Business Operations                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding funds available in DIP accounts.                                                 0.10                 $25.00
02/21/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review N. Daghbandan email regarding Stipulation.                                                                   0.10                 $25.00
02/21/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Telephone with N. Dabhgandan regarding Stipulation and Order for return of security deposit.                        0.10                 $25.00
02/21/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Prepare draft Stipulation and Order for return of security deposit.                                                 0.60                $150.00
02/21/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Prepare email to N. Daghbandan regarding draft Stipulation and Order for return of security deposit                 0.10                 $25.00
                                                                                                         for review and approval.
02/21/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review documents for N. Daghbandan regarding security deposit return, new renter and new                            0.20                 $50.00
                                                                                                         deposit.
02/21/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review N. Daghbandan email regarding revised Stipulation.                                                           0.10                 $25.00
02/25/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review emails from J. Till, Fritz Reich and Everett Green regarding Stipulation approvals and                       0.20                 $50.00
                                                                                                         revision.
02/25/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Revise Stipulation to return pre-petition tenant deposit to remove UST per Everett Green request.                   0.10                 $25.00
02/26/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Stipulation for tenant security deposit.                                     0.10                 $25.00
02/26/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Revise Stipulation for tenant security deposit for UST no position.                                                 0.20                 $50.00
02/26/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Prepare email to Fritz Reich regarding review and approval of revised Stipulation for tenant security               0.10                 $25.00
                                                                                                         deposit per UST request.
02/27/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding Stipulation for tenant security deposit status.                                    0.10                 $25.00
02/27/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Review Fritz Reich approval of Stipulation.                                                                         0.10                 $25.00
02/27/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Revise Stipulation for tenant security deposit.                                                                     0.20                 $50.00



                                                                                                                                15                                                                               EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 16 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                           Billable Time     Billable Amount
02/27/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Finalize Stipulation for tenant security deposit.                                                                0.20                 $50.00
02/27/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11     Finalize Order for tenant security deposit.                                                                      0.10                 $25.00
                                                                                    Totals Amounts for User Martha Araki                                                                                                  2.80                $700.00
Natalie Daghbandan
02/22/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11   Conference with J. Till regarding stipulation to return prepetition security deposit.                              0.20                 $65.00
02/22/2019          Business Operations                        Terry Fleming, Sr.         Chapter 11   Conference and correspondence with M. Araki regarding stipulation to return prepetition security                   0.30                 $97.50
                                                                                                       deposit.
02/22/2019          Business Operations                        Terry Fleming, Sr.        Chapter 11 Revise stipulation to return prepetition security deposit and proposed order.                                         0.50                $162.50
                                                                                Totals Amounts for User Natalie Daghbandan                                                                                                1.00                $325.00
                                                                             Totals Amounts for Activity Type Business Operations                                                                                         5.60              $2,096.00
Case Administration
Brett Ramsaur
10/10/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11    Phone call with J. Till re strategy for lien determination adversary proceeding and plan                          1.10                $434.50
                                                                                                        confirmation.
                                                                                    Totals Amounts for User Brett Ramsaur                                                                                                 1.10                $434.50
James Till
09/08/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with T. Fleming regarding status, issues.                                                         0.10                 $59.50
09/11/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding withdrawal of Luxenberg employment application.                           0.10                 $59.50
09/24/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding MOR issues.                                                               0.10                 $59.50
09/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and related issues.                                        0.20                $119.00
10/04/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status. [NO CHARGE]                                               0.10                  $0.00
10/09/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, actions to be taken.                                      0.30                $178.50
10/16/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, actions to be taken.                                      0.20                $119.00
10/18/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, actions to be taken.                                 0.40                $238.00
10/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding MOR issues and related issues.                                    0.20                $119.00
10/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding UST email concerning Del Dios insurance.                            0.10                 $59.50
10/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Ben Hyatt transcript order.                                               0.10                 $59.50
10/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status. [NO CHARGE]                                               0.10                     $0.00
10/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Ben Hyatt transcript.                                                     0.10                 $59.50
11/01/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status. [NO CHARGE]                                               0.10                     $0.00
11/01/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Draft and revise chapter 11 status report.                                                                       0.50                $297.50
11/01/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding chapter 11 status report.                                                 0.10                 $59.50
11/02/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan confirmation issues. [NO CHARGE]                    0.20                  $0.00
11/02/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, case administration issues.                               0.30                $178.50
11/06/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and case administration issues.                            0.20                $119.00
11/07/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding case administration issues. [NO CHARGE]                          0.20                  $0.00
11/08/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status. [NO CHARGE]                                              0.10                  $0.00
11/11/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and case administration issues.                            0.20                $119.00
11/13/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds and M. Araki regarding fee application issues, and 2004                 0.20                $119.00
                                                                                                         application and services issues.
11/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding October MOR issues.                                                       0.10                 $59.50
11/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review and revise October MOR.                                                                                   0.10                 $59.50
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare for and attend status conference. [NO CHARGE]                                                            1.60                     $0.00
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding status report issues.                                                     0.10                 $59.50



                                                                                                                                16                                                                           EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 17 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                           Billable Time     Billable Amount
11/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, actions to be taken.                                      0.20                $119.00
11/28/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status. [NO CHARGE]                                              0.10                  $0.00
11/30/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case administration issues. [NO CHARGE]                           0.10                     $0.00
12/11/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan, and fee application issues. [NO                    0.10                     $0.00
                                                                                                         CHARGE]
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding MOR issues.                                                               0.10                 $59.50
12/28/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, administration issues.                               0.40                $238.00
01/02/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, actions to be taken. [NO CHARGE]                          0.10                  $0.00
01/04/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, actions to be taken.                                      0.10                 $59.50
01/11/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding status, case administration issues. [NO                       0.30                  $0.00
                                                                                                         CHARGE]
01/14/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, case administration issues.                               0.20                $119.00
01/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, actions to be taken.                                 0.10                 $59.50
01/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, plan, and litigation issues. [NO                     0.50                  $0.00
                                                                                                         CHARGE]
01/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Analysis regarding escrow fees and correspondence with T. Fleming regarding same.                                1.30                $773.50

01/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan and litigation issues. [NO CHARGE]                  0.20                  $0.00
01/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Confer with M. Araki regarding pleadings for exclusivity and adequate protection.                                0.10                 $59.50
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, actions to be taken. [NO CHARGE]                          0.20                  $0.00
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Orders, actions to be taken.                                              0.10                 $59.50
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding status, plan and litigation-related issues. [NO               0.30                     $0.00
                                                                                                         CHARGE]
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review/Revise draft Orders.                                                                                      0.10                 $59.50
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding preparation of orders for Adequate Protection                       0.10                 $59.50
                                                                                                         Motion and Exclusivity.
01/30/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan and litigation-related issues. [NO                  0.20                     $0.00
                                                                                                         CHARGE]
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Judge Wallace's telephonic requirements. [NO CHARGE]                      0.10                  $0.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review/Analysis of tentative rulings for 2/21 hearings.                                                          0.20                $119.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding additional information for telephonic request for Judge                   0.10                 $59.50
                                                                                                         Wallace.
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding urgent need for telephonic and requesting exception from                  0.10                     $0.00
                                                                                                         chambers. [NO CHARGE]
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding hearing issues.                                                           0.10                 $59.50
03/05/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding March 7 calendar and continued hearings.                                  0.10                 $59.50
03/07/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare for and attend hearings on chapter 11 status conference.                                                 0.30                $178.50
03/25/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with M. Araki regarding M. Reynolds request for documents.                                             0.10                 $59.50
04/05/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding transcript orders. [NO CHARGE]                                      0.10                  $0.00
04/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding orders to be lodged.                                                      0.10                 $59.50
04/17/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conferences with T. Fleming regarding status, plan confirmation, and related issues.                   0.40                $238.00
04/17/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding requirements for UST 341(a) hearing                       0.20                $119.00
                                                                                                         transcript/recording.
04/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding MOR issues.                                                               0.10                 $59.50
05/24/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status. [NO CHARGE]                                              0.10                     $0.00
05/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status. [NO CHARGE]                                              0.10                     $0.00
05/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare for and attend strategy meeting.                                                                         3.10              $1,844.50



                                                                                                                                17                                                                            EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                             Desc
                                                                                                 Main Document     Page 18 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                                Billable Time     Billable Amount
05/31/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, M. Eliopulos communications, and related                       0.20                $119.00
                                                                                                         next steps.
05/31/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Voicemail to M. Eliopulos regarding status.                                                                           0.10                 $59.50
06/06/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone call to T. Fleming regarding status. [NO CHARGE]                                                            0.10                     $0.00
06/13/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status. [NO CHARGE]                                                   0.10                     $0.00
06/24/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding confirmation order, effective date issues; adversary                   0.80                $476.00
                                                                                                         and motion to dismiss issues, subpoena issues.
06/28/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status. [NO CHARGE]                                                   0.10                     $0.00
                                                                                      Totals Amounts for User James Till                                                                                                      17.70              $7,378.00
Martha Araki
09/24/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding MOR.                                                                                    0.10                 $25.00
09/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Wells Fargo bank statement for MOR preparation.                                                                0.20                 $50.00
09/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming and J. Till regarding MOR 10 for review, open items.                                   0.10                 $25.00
09/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Continue review of Wells Fargo bank statement and preparation fo MOR 10.                                              0.60                $150.00
09/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Begin preparation fo MOR 10.                                                                                          0.40                $100.00
09/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone from Terry Fleming regarding review of MOR and information for open items.                                  0.20                 $50.00
09/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR pursuant to Terry Fleming call.                                                                            0.30                 $75.00
09/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare USTLA16 in anticipation of submission.                                                                        0.10                 $25.00
09/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR in anticipation of filing.                                                                               0.20                 $50.00
09/27/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding June Professional Fee Statement and transcript orders.                                 0.10                 $25.00
09/28/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding professional fee statements, fee application, hearing dates available,               0.20                 $50.00
                                                                                                         transcripts.
09/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review final June invoice for professional fee statement.                                                             0.20                 $50.00
09/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare USTL6-Professional Fee Statement.                                                                             0.20                 $50.00
09/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding final June invoice for professional fee statement.                                   0.20                 $50.00
10/02/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Terry Fleming email regarding Wells Fargo Bank Statement for Sept MOR.                                         0.10                 $25.00
10/17/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare draft MOR - September.                                                                                        0.50                $125.00
10/17/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to T. Fleming regarding draft MOR - September and CSE insurance renewal.                                0.10                 $25.00
10/17/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Wells Fargo bank statement for MOR preparation.                                                                0.20                 $50.00
10/18/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Email to/from Terry Fleming regarding MOR.                                                                            0.10                 $25.00
10/24/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding open items on MOR.                                                             0.20                 $50.00
10/24/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review and revise Sept MOR per information from Terry Fleming.                                                        0.30                 $75.00
10/24/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review files regarding CSE insurance.                                                                                 0.20                 $50.00
10/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Communications with Terry Fleming regarding Del Dios insurance and auto insurance.                                    0.20                 $50.00
10/25/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize Sept MOR and USTLA16 in contemplation of filing and submission.                                              0.20                 $50.00
10/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding UST email concerning Del Dios insurance.                                             0.10                 $25.00
10/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Karen Persaud email regarding Ben Hyatt transcript order.                                                      0.10                 $25.00
10/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Emails with j. Till regarding Ben Hyatt transcript order.                                                             0.10                 $25.00
10/26/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Karen Persaud regarding transcript order approval.                                                   0.10                 $25.00
10/27/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Rosemary Roper/Ben Hyatt regarding transcript order.                                                 0.10                 $25.00
10/27/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Rosemary Roper email regarding transcript order.                                                               0.10                 $25.00
10/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Emails with Karen Persaud/Ben Hyatt regarding transcript status.                                                      0.10                 $25.00
10/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review transcript from Ben Hyatt.                                                                                     0.20                 $50.00




                                                                                                                                18                                                                                 EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 19 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                             Billable Time     Billable Amount
10/29/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Ben Hyatt transcript.                                                           0.10                 $25.00
11/01/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review and revise chapter 11 status report.                                                                        0.30                 $75.00
11/01/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding chapter 11 status report.                                                           0.10                 $25.00
11/01/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize chapter 11 status report in contemplation of filing.                                                      0.20                 $50.00
11/05/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Terry Fleming email regarding October bank statement.                                                       0.10                 $25.00
11/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Terry Fleming email regarding Wells Fargo Bank statement.                                                   0.10                 $25.00
11/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Wells Fargo Bank statement for Oct MOR.                                                                     0.30                 $75.00
11/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare draft Oct MOR.                                                                                             0.50                $125.00
11/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming and J. Till regarding open items and review and approval of draft Oct               0.10                 $25.00
                                                                                                         MOR.
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR pursuant to calls with Terry Fleming.                                                                   0.20                 $50.00
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR and USTLA16 in contemplation of filing and submission.                                                0.20                 $50.00
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding filed status report.                                                                 0.10                 $25.00
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming (2x) regarding MOR revisions.                                                         0.30                 $75.00
11/15/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Dimple Mehra regarding copy of Reinstatement of Del Dios property insurance.                      0.20                 $50.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Wells Fargo Bank statement from Terry Fleming.                                                              0.10                 $25.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare November MOR.                                                                                              0.60                $150.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review and revise Wells Fargo Bank statement for MOR.                                                              0.20                 $50.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding Magaro Nursery and rental costs.                                          0.10                 $25.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Call with Terry Fleming regarding open items on MOR.                                                               0.20                 $50.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR and USTLA16 in contemplation of filing and submission.                                                0.20                 $50.00
12/14/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding MOR for review and approval.                                                    0.10                 $25.00
12/17/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR 13 and exhibit.                                                                                         0.20                 $50.00
12/17/2018          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR 13 in anticipation of filing.                                                                         0.20                 $50.00
01/02/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding exclusivity, HLI Motion to Dismiss and HLI Motion for Adequate                       0.30                 $75.00
                                                                                                         Protection.
01/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding review of information for MOR.                                              0.30                 $75.00
01/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Wells Fargo Bank statement regarding items for review with Terry Fleming.                                   0.20                 $50.00
01/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Communication with Terry Fleming regarding MOR information.                                                        0.10                 $25.00
01/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review NEF notices and related pleadings.                                                                          0.50                $125.00
01/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Communications with J. Till regarding pleadings for exclusivity and adequate protection.                           0.10                 $25.00
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize Order denying HLI Motion for Adequate Protection and Order granting Exclusivity                           0.20                 $50.00
                                                                                                         extension.
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding preparation of orders for Adequate Protection Motion and                          0.10                 $25.00
                                                                                                         Exclusivity.
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft Orders for review and approval.                                           0.10                 $25.00
01/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Orders.                                                                     0.10                 $25.00
01/30/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review December WFB statement.                                                                                     0.20                 $50.00
01/30/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare MOR-14.                                                                                                    0.50                $125.00
01/30/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone to Terry Fleming regarding open items on MOR-14.                                                         0.10                 $25.00
01/31/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise and finalize MOR and USTLA16.                                                                               0.20                 $50.00
02/04/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Communications with Terry Fleming regarding January bank statement.                                                0.10                 $25.00
02/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Analysis of Wells Fargo statement for MOR-15.                                                                      0.20                 $50.00



                                                                                                                                19                                                                              EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                              Desc
                                                                                                 Main Document     Page 20 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
02/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding check information for MOR-15.                                                0.30                 $75.00
02/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare MOR-15 January 2019.                                                                                        0.50                $125.00
02/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding MOR-15 for review and approval.                                            0.10                 $25.00
02/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR-15 and USTLA16.                                                                                        0.30                 $75.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review tentative rulings for 2/21 hearings and email to J. Till.                                                    0.10                 $25.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding telephonic appearance request for 2/21 hearing.                                      0.10                 $25.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Judge Wallace's telephonic requirements.                                         0.10                 $25.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding urgent need for telephonic and requesting exception from chambers.                   0.10                 $25.00

02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone to chambers regarding exception from telephonic requirement and prepare email to J.                       0.10                 $25.00
                                                                                                         Till regarding information.
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare telephonic request for Judge Wallace.                                                                       0.20                 $50.00
02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding additional information for telephonic request for Judge Wallace.                 0.10                 $25.00

02/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize telephonic request for Judge Wallace and follow-up with deputy clerk regarding status.                     0.10                 $25.00
03/05/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding March 7 calendar and continued hearings.                                             0.10                 $25.00
03/14/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Analysis of February bank statement for MOR preparation.                                                            0.30                 $75.00
03/14/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare February MOR.                                                                                               0.40                $100.00
03/14/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review fax from Terry Fleming regarding February bank statement.                                                    0.10                 $25.00
03/14/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding February MOR for review and approval.                                      0.10                 $25.00
03/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize February MOR and USTLA16 in anticipation of filing.                                                        0.20                 $50.00
03/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise February MOR pursuant to call with Terry Fleming.                                                            0.20                 $50.00
03/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding open MOR items.                                                              0.10                 $25.00
03/25/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding request from Michael Reynolds for documents.                                       0.10                 $25.00
03/26/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to Michael Reynolds regarding document request.                                                       0.10                 $25.00
04/02/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Communications with Terry Fleming regarding March bank statement.                                                   0.10                 $25.00
04/05/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding transcript orders.                                                                 0.10                 $25.00
04/08/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Judge Wallace tentatives for April 11 hearing.                                   0.10                 $25.00
04/08/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review pleadings filed in case and update case status.                                                              0.30                 $75.00
04/08/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Judge Wallace tentatives for April 11 hearing.                                                               0.10                 $25.00
04/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Email with J. Till regarding orders to be lodged.                                                                   0.10                 $25.00
04/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare response to J. Till email regarding orders to be lodged.                                                    0.10                 $25.00
04/17/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding requirements for UST 341(a) hearing transcript/recording.                             0.20                 $50.00
04/18/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare emails to counsel regarding Order denying Motion to Strike and Order denying Motion to                      0.10                 $25.00
                                                                                                         Dismiss for review and approval.
04/18/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review approval from Fritz Reich regarding orders to be lodged.                                                     0.10                 $25.00
04/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review M. Eliopoulous email regarding approval of orders for lodging.                                               0.10                 $25.00
04/19/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize NOL and Orders.                                                                                            0.10                 $25.00
04/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise March MOR per reconciliation to prior MORs.                                                                  0.30                 $75.00
04/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review March Wells Fargo Bank statement.                                                                            0.30                 $75.00
04/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare March MOR.                                                                                                  0.50                $125.00
04/22/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review prior MOR regarding open items on March MOR.                                                                 0.30                 $75.00
04/23/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR pursuant to call with Terry Fleming.                                                                     0.10                 $25.00




                                                                                                                                20                                                                              EXHIBIT 3 - TILL DECLARATION
                                                Case 6:17-bk-19513-MW                            Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                       Desc
                                                                                                 Main Document     Page 21 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                              Activity Code                       Client              Project    Description                                                                                       Billable Time     Billable Amount
04/23/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone to Terry Fleming regarding open items on MOR.                                                      0.20                 $50.00
04/23/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR and USTLA16.                                                                                    0.20                 $50.00
05/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare exhibit for MOR.                                                                                     0.10                 $25.00
05/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare draft April MOR.                                                                                     0.40                $100.00
05/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Analysis of WFB April bank statement.                                                                        0.20                 $50.00
05/15/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review T. Fleming email regarding April MOR information.                                                     0.10                 $25.00
05/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding open information for MOR.                                             0.20                 $50.00
05/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR per call with Terry Fleming.                                                                      0.20                 $50.00
05/16/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR and USTLA16.                                                                                    0.10                 $25.00
05/29/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Order confirming plan, possible fee application dates.                    0.10                 $25.00
06/05/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Terry Fleming email regarding May bank statement for MOR.                                             0.10                 $25.00
06/17/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Review Terry Fleming information for MOR preparation.                                                        0.30                 $75.00
06/17/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Prepare draft May MOR.                                                                                       0.60                $150.00
06/18/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR regarding plan status.                                                                            0.10                 $25.00
06/18/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding additional information for MOR.                                       0.20                 $50.00
06/18/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Revise MOR pursuant to information from Terry Fleming.                                                       0.20                 $50.00
06/18/2019          Case Administration                        Terry Fleming, Sr.         Chapter 11     Finalize MOR and USTLA16.                                                                                    0.10                 $25.00
                                                                                    Totals Amounts for User Martha Araki                                                                                             24.30              $6,075.00
                                                                            Totals Amounts for Activity Type Case Administration                                                                                     43.10            $13,887.50
Cash Collateral
James Till
12/27/2018          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Review email from M. Araki regarding HLI Motion for Adequate Protection response.                            0.10                 $59.50
12/27/2018          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding HLI Motion for Adequate Protection issues.                            0.10                 $59.50
01/04/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, HLI's motion for adequate protection.                 0.10                 $59.50
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding final Opposition to Adequate Protection Motion.                       0.10                 $59.50
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Opposition to Adequate Protection Motion.                       0.10                 $59.50
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding documents for Opposition to Adequate                  0.20                $119.00
                                                                                                         Protection Motion.
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Draft/Revise exhibits to declaration.                                                                        0.30                $178.50
01/09/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Analysis of cash collateral issues.                                                                          0.20                $119.00
01/09/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Draft/revise Opposition to Adequate Protection Motion.                                                       0.50                $297.50
01/22/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11   Prepare for and attend hearing on HLI's motion for adequate protection and section 507(b)                      1.10                $654.50
                                                                                                       superpriority administrative expense claim.
                                                                                      Totals Amounts for User James Till                                                                                              2.80              $1,666.00
Martha Araki
12/27/2018          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding HLI Motion for Adequate Protection.                                           0.10                 $25.00
12/27/2018          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding HLI Motion for Adequate Protection response.                              0.10                 $25.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding Opposition to Adequate Protection Motion.                                   0.10                 $25.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding documents for Opposition to Adequate Protection Motion.                   0.10                 $25.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding Terry Fleming declaration for Opposition.                                      0.40                $100.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Emails with Terry Fleming regarding declaration for Opposition.                                              0.30                 $75.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding exhibits to declaration and revisions.                                         0.40                $100.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft Opposition to Adequate Protection Motion.                               0.10                 $25.00



                                                                                                                                21                                                                       EXHIBIT 3 - TILL DECLARATION
                                                Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                         Desc
                                                                                                    Main Document     Page 22 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                              Activity Code                       Client                 Project   Description                                                                                           Billable Time     Billable Amount
01/08/2019          Cash Collateral                            Terry Fleming, Sr.            Chapter 11    Review J. Till email regarding final Opposition to Adequate Protection Motion.                                   0.10                 $25.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.            Chapter 11    Revise Opposition to Adequate Protection Motion, Terry Fleming Declaration and exhibits.                         0.40                $100.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.            Chapter 11    Finalize Opposition to Adequate Protection Motion, Terry Fleming Declaration and exhibits.                       0.20                 $50.00
01/08/2019          Cash Collateral                            Terry Fleming, Sr.            Chapter 11    Prepare Opposition to Adequate Protection Motion, Terry Fleming Declaration and exhibits for                     0.20                 $50.00
                                                                                                           service.
01/29/2019          Cash Collateral                            Terry Fleming, Sr.            Chapter 11    Review tentative and draft Order denying HLI Motion for Adequate Protection.                                     0.20                 $50.00
01/29/2019          Cash Collateral                            Terry Fleming, Sr.            Chapter 11    Review and revise Order denying HLI Motion for Adequate Protection.                                              0.20                 $50.00
                                                                                       Totals Amounts for User Martha Araki                                                                                                 2.90                $725.00
                                                                                   Totals Amounts for Activity Type Cash Collateral                                                                                         5.70              $2,391.00
Claims Admin and Objections
James Till
09/13/2018          Claims Admin and Objections                Terry Fleming, Sr.           Chapter 11 Analysis of and correspondence with M. Araki regarding Kathryn Doucette proof of claim.                              0.20                $119.00
                                                                                         Totals Amounts for User James Till                                                                                                 0.20                $119.00
Martha Araki
09/13/2018          Claims Admin and Objections                Terry Fleming, Sr.            Chapter 11    Email from/to J. Till regarding Kathryn Doucette proof of claim.                                                 0.20                 $50.00
                                                                                       Totals Amounts for User Martha Araki                                                                                                 0.20                 $50.00
                                                                        Totals Amounts for Activity Type Claims Admin and Objections                                                                                        0.40                $169.00
Fee/Employment Applications
Brett Ramsaur
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Draft/revise withdrawal of Luxenberg employment application.                                                     0.50                $197.50
                                                                                       Totals Amounts for User Brett Ramsaur                                                                                                0.50                $197.50
James Till
09/04/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Confer with M. Neue regarding status of Fleming fee application, actions to be taken.                            0.10                 $59.50
09/08/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Review/Analysis and correspondence with M. Araki regarding final May invoice - USTR16.                           0.20                $119.00
09/10/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Review/Analysis and correspondence with M. Araki regarding review and approval of the PFS 7 for                  0.10                 $59.50
                                                                                                           May.
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Correspondence with M. Araki regarding withdrawal of Luxenberg employment application.                           0.10                 $59.50
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Correspondence with M. Neue regarding CPA employment issues.                                                     0.10                 $59.50
09/27/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Correspondence with M. Araki regarding June Professional Fee Statement and transcript order                      0.10                 $59.50
                                                                                                           issues.
09/28/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding professional fee statements, fee application, hearing               0.20                $119.00
                                                                                                           dates available, and related transcript issues.
09/29/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding final June invoice for professional fee statement.                  0.20                $119.00
09/29/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding first fee application, dates and timing issues.                     0.20                $119.00
11/13/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding fee application hearing issues.                                     0.10                 $59.50
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with T. Fleming regarding fee application issues.                                           0.20                $119.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding fee application issues.                                             0.10                 $59.50
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Review/Revise First Interim Fee Application and supporting Declaration of J. Till.                               1.20                $714.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Review/Revise T. Fleming Declaration and Notice of Hearing.                                                      0.30                $178.50
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Correspondence with M. Araki regarding First Interim Fee Application issues.                                     0.10                 $59.50
12/18/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Correspondence with M. Araki regarding fee application and related pleading issues.                              0.10                 $59.50
12/18/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding fee application issues.                                             0.10                 $59.50
12/18/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Prepare for and attend hearing on Bosley Till LLP's first interim fee application.                               1.70              $1,011.50
12/21/2018          Fee/Employment Applications                Terry Fleming, Sr.            Chapter 11    Telephone conference with M. Araki regarding fee application order.                                              0.10                 $59.50




                                                                                                                                  22                                                                            EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                                 Desc
                                                                                                 Main Document     Page 23 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                                 Billable Time     Billable Amount
03/25/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding First Interim Fee App amount and post-fee app issues.                     0.10                 $59.50

05/29/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review/Analysis of and correspondence with M. Araki regarding Plan requirements for professional                       0.20                $119.00
                                                                                                         fees, and fee application issues.
06/14/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Confer with M. Neue regarding fee application issues.                                                                  0.10                 $59.50
                                                                                      Totals Amounts for User James Till                                                                                                        5.70              $3,391.50
Martha Araki
09/08/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding final May invoice for USTR16.                                                           0.10                 $25.00
09/09/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding final May invoice for USTR16.                                                           0.10                 $25.00
09/09/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare revised May invoice for PFS 7 and prepare PFS 7.                                                               0.30                 $75.00
09/10/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Finalize and file PFS 7 - May with US Trustee's Office.                                                                0.10                 $25.00
09/10/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Email to/from J. Till regarding review and approval of PFS 7 - May.                                                    0.10                 $25.00
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare Proof of Service of Withdrawal of Luxenberg employment application.                                            0.10                 $25.00
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Finalize Withdrawal of Luxenberg employment application and file via cm/ecf.                                           0.10                 $25.00
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Withdrawal of Luxenberg employment application.                                         0.10                 $25.00
09/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review and revise Withdrawal of Luxenberg employment application.                                                      0.10                 $25.00
09/26/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to M. Neue regarding current draft fee application reports and issues.                                   0.10                 $25.00
09/26/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review revised reports for fee application.                                                                            1.00                $250.00
09/26/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Revise data for fee application.                                                                                       1.40                $350.00
09/29/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with J. till regarding first fee application, dates and timing.                                              0.20                 $50.00
10/09/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with M. Neue regarding fee application.                                                                      0.10                 $25.00
10/18/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to M. Neue regarding fee application time period.                                                        0.10                 $25.00
10/22/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review M. Neue email regarding updating fee application narrative.                                                     0.10                 $25.00
10/23/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review M. Neue email regarding revised draft fee application narrative.                                                0.10                 $25.00
11/13/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding fee application hearing, timing.                                                      0.10                 $25.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding fee application period.                                                               0.10                 $25.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare Notice of Hearing on First Fee Application.                                                                    0.30                 $75.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare Exhibits for First Fee Application.                                                                            0.60                $150.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review and revise First Fee Application narrative and J. Till Declaration.                                             2.00                $500.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare Terry Fleming Declaration regarding First Fee Application.                                                     0.30                 $75.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Finalize First Fee Application, exhibits, J. Till Declaration, Terry Fleming Declaration and Notice of                 0.70                $175.00
                                                                                                         Hearing in anticipation of filing.
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding First Fee Application.                                                              0.10                 $25.00
11/27/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Analysis of Exhibits for First Fee Application.                                                                        0.80                $200.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare Exhibit 2 to reply to UST objections to BT fees regarding write-offs.                                          1.00                $250.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review UST objection to BT fees.                                                                                       0.30                 $75.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Draft Reply to UST objection.                                                                                          0.30                 $75.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare chart of responses to objections to BT fees.                                                                   0.50                $125.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding chart of responses to objections to BT fees.                                        0.10                 $25.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review M. Neue revisions to Reply to HLI objections to BT fees.                                                        0.20                 $50.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review and revise Reply to HLI objections to BT fees.                                                                  0.50                $125.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding revised Reply to HLI objections to BT fees.                                         0.10                 $25.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Finalize Reply to UST objection and J. Till Declaration and exhibits in contemplation of filing.                       0.30                 $75.00




                                                                                                                                23                                                                                 EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                                Desc
                                                                                                 Main Document     Page 24 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                                  Billable Time     Billable Amount
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Exhibit 2 write-offs.                                                                0.10                 $25.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Continue draft Reply to UST fee objection.                                                                              0.30                 $75.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Calls with J. Till regarding revised HLI Reply, revised Exhibit 1 to UST Reply; Exhibit 2 to US Reply; J.               0.30                 $75.00
                                                                                                         Till Declaration.
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review and revised Reply to HLI objection to fees pursuant to call with J. Till.                                        0.30                 $75.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Finalize Reply to HLI objection to fees in contemplation of filing.                                                     0.20                 $50.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Reply to UST objection.                                                          0.20                 $50.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Revise Reply to UST objection pursuant to J. Till email.                                                                0.20                 $50.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare J. Till Declaration for Reply to UST objection.                                                                 0.40                $100.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revisions to Exhibits 1 and 2 to Till Declaration.                                       0.20                 $50.00
12/11/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Revise J. Till Declaration and Exhibits 1 and 2 pursuant to J. Till emails.                                             0.30                 $75.00
12/12/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding fee application, declaration in support.                                         0.30                 $75.00
12/17/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Revise and finalize Terry Fleming fee declaration.                                                                      0.20                 $50.00
12/17/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Revise and finalize Declaration of Terry Fleming Sr. regarding 1st Fee Application.                                     0.20                 $50.00
12/18/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding fee application related pleadings.                                                   0.10                 $25.00
12/18/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding fee application related pleadings.                                                     0.10                 $25.00
12/21/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding fee application order.                                                                 0.10                 $25.00
12/21/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review and revise fee application order.                                                                                0.10                 $25.00
12/21/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare Notice of Lodgment of fee application order.                                                                    0.10                 $25.00
12/21/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Finalize Notice of Lodgment of fee application order and fee application order in anticipation of                       0.20                 $50.00
                                                                                                         filing.
12/21/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare draft fee application order.                                                                                    0.20                 $50.00
02/07/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding invoices and fee application approved by Court.                                0.10                 $25.00
03/25/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding information to T. Fleming for First Fee App amount and post-fee app                    0.10                 $25.00
                                                                                                         invoices.
03/25/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding First Fee Application Order approving fees and amounts                         0.10                 $25.00
                                                                                                         due.
03/28/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review invoices to send to Terry Fleming.                                                                               0.40                $100.00
05/29/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding fee application hearing.                                                                 0.10                 $25.00
05/29/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review Plan and Judge Wallace's calendar regarding fee application hearing.                                             0.30                 $75.00
05/29/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Plan requirements for professional fees, interim vs final fee                        0.20                 $50.00
                                                                                                         application.
06/17/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding fee application hearing.                                                               0.10                 $25.00
07/01/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Emails with J. Till and M. Neue regarding fee application hearing date(s), timing and planning.                         0.20                 $50.00
07/08/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review M. Neue email regarding information for fee application.                                                         0.10                 $25.00
07/09/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Prepare reports for M. Neue for fee application preparation.                                                            0.30                 $75.00
07/09/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review reports and prepare email to M. Neue regarding draft reports.                                                    0.20                 $50.00
07/09/2019          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding invoices for fee application.                                                            0.10                 $25.00
                                                                                    Totals Amounts for User Martha Araki                                                                                                        18.90              $4,725.00
Mike Neue
10/22/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review/revise fee application.                                                                                          0.70                $416.50
10/23/2018          Fee/Employment Applications                Terry Fleming, Sr.         Chapter 11     Review/revise fee application.                                                                                          0.50                $297.50
                                                                                      Totals Amounts for User Mike Neue                                                                                                          1.20                $714.00
                                                                       Totals Amounts for Activity Type Fee/Employment Applications                                                                                             26.30              $9,028.00



                                                                                                                                24                                                                                   EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                             Desc
                                                                                                 Main Document     Page 25 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                               Billable Time     Billable Amount
Fee/Employment Objections
Brett Ramsaur
12/09/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Begin drafting reply in support of first interim fee application.                                                    0.40                $158.00
12/10/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Continue to draft reply iso fee application.                                                                         1.20                $474.00
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Continue drafting/revise reply in support of fee application.                                                        1.00                $395.00
                                                                                    Totals Amounts for User Brett Ramsaur                                                                                                     2.60              $1,027.00
James Till
12/04/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Review/Analysis of U.S. Trustee objection to first interim fee application.                                          0.30                $178.50
12/04/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Confer with B. Ramsaur and M. Araki regarding U.S. Trustee objection to first interim fee application.               0.10                 $59.50

12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised Reply to HLI objections to BT fees.                                   0.10                 $59.50
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revisions to Exhibits 1 and 2 to Till Declaration in support                  0.10                 $59.50
                                                                                                         of Reply to UST objection.
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Exhibit 2 write-offs.                                                         0.10                 $59.50
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised Reply to UST objection.                                               0.10                 $59.50
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding chart of responses to objections to BT fees.                  0.20                $119.00

12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Araki regarding revised HLI Reply, revised Exhibits 1 and 2 to UST                   0.30                $178.50
                                                                                                         Reply, and J. Till Declaration.
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Review and revise J. Till Declaration in support of Reply to UST objection.                                          0.20                $119.00
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Review and revise Reply to HLI objections to BT fees.                                                                0.20                $119.00
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.        Chapter 11 Review and revise reply to HLI's opposition to first interim fee application.                                             0.20               $119.00
                                                                                      Totals Amounts for User James Till                                                                                                      1.90              $1,130.50
Mike Neue
12/11/2018          Fee/Employment Objections                  Terry Fleming, Sr.         Chapter 11     Review/analysis of issues for reply in support of fee application.                                                   0.30                $178.50
                                                                                      Totals Amounts for User Mike Neue                                                                                                       0.30                $178.50
                                                                        Totals Amounts for Activity Type Fee/Employment Objections                                                                                            4.80              $2,336.00
Lien Avoidance
Brett Ramsaur
10/12/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Begin drafting claim objection.                                                                                      1.10                $434.50
10/16/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Begin drafting motion to reclassify HLI's claim.                                                                     2.40                $948.00
10/22/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Continue drafting motion to reclassify HLI claim.                                                                    1.40                $553.00
10/23/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Continue to draft claim objection.                                                                                   4.00              $1,580.00
10/24/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Revise motion to reclassify claim.                                                                                   0.50                $197.50
11/07/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Revise lien determination adversary complaint.                                                                       0.80                $316.00
11/19/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review/analyze complaint to determine dischargeability of debt and equitable subordination.                          0.20                 $79.00
01/09/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Draft/revise opposition to motion to dismiss.                                                                        2.80              $1,106.00
                                                                                    Totals Amounts for User Brett Ramsaur                                                                                                    13.20              $5,214.00
James Till
11/21/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki and Michael Reynolds regarding complaint to avoid                       0.20                $119.00
                                                                                                         lien, status and related issues.
11/25/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review M. Reynolds comments to complaint; Revise complaint regarding same; Correspondence                            1.10                $654.50
                                                                                                         with T. Fleming, et al. regarding same.




                                                                                                                                25                                                                                EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 26 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                            Billable Time     Billable Amount
01/02/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding exclusivity, HLI Motion to Dismiss and HLI Motion for                      0.10                 $59.50
                                                                                                         Adequate Protection.
01/02/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Analysis of HLI Motion to Dismiss issues.                                                                         0.20                $119.00
01/04/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, HLI's motion to dismiss.                                   0.10                 $59.50
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding status of Opposition to Motion to Dismiss.                           0.10                 $59.50
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding final Opposition to Motion to Dismiss.                                     0.10                 $59.50
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Draft/Revise Opposition to Motion to Dismiss.                                                                     0.50                $297.50
02/07/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding draft Joint Status Report for adversary 1236 for review and                0.10                 $59.50
                                                                                                         approval.
02/07/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review/Revise joint status conference report for Lien Determination adversary proceeding.                         0.20                $119.00
02/07/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding notice of lodgment issues, and joint status conference               0.20                $119.00
                                                                                                         report for Lien Determination adversary proceeding.
02/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review/Revise Joint Status Report.                                                                                0.20                $119.00
02/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki and F. Reich regarding signatures required pursuant to Local Rules.                  0.10                 $59.50

02/20/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding HLI motion for leave to dismiss and related pleadings.                     0.10                 $59.50
02/20/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Conference with N. Daghbandan in preparation for status conference in adversary proceeding 6:18-                  0.30                $178.50
                                                                                                         01236.
02/27/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding chapter 11 mediation issues.                                       0.10                 $59.50
03/05/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Eliopulos, et al. regarding mediation issues.                                              0.10                 $59.50
03/06/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Eliopulos regarding status, mediation issues.                                              0.40                $238.00
03/06/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, mediation, hearing issues, post-                           0.40                $238.00
                                                                                                         confirmation issues.
03/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Correspondence with M. Eliopulos, et al. regarding mediation issues.                                              0.20                $119.00
03/29/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review and revise mediation brief.                                                                                0.40                $238.00
04/04/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare for and attend mediation.                                                                                 8.00              $4,760.00
04/18/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11   Telephone with M. Araki regarding revisions to Order denying Motion to Dismiss and additional                       0.20                $119.00
                                                                                                       order to be prepared.
05/08/2019          Lien Avoidance                             Terry Fleming, Sr.        Chapter 11 Review/Analysis of and correspondence with M. Araki regarding Order regarding HLI Motion to                            0.10                 $59.50
                                                                                                       Dismiss Adv. 1236.
                                                                                      Totals Amounts for User James Till                                                                                                  13.50              $8,032.50
Martha Araki
11/21/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till and Michael Reynolds emails regarding complaint to avoid lien, status and filing                   0.20                 $50.00
                                                                                                         timing.
11/27/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review and revise Complaint for lien avoidance.                                                                   0.30                 $75.00
11/27/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Finalize Complaint in contemplation of filing.                                                                    0.30                 $75.00
11/27/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding complaint for filing.                                                              0.10                 $25.00
11/29/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Research CA Secretary of State regarding HLI agent for service of process.                                        0.20                 $50.00
11/30/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review adversary docket no. 2 regarding requirements.                                                             0.10                 $25.00
11/30/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare Notice of Compliance with Rule 7026 and related documents.                                                0.30                 $75.00
11/30/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare Proof of Service of adversary pleadings.                                                                  0.20                 $50.00
11/30/2018          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Finalize Proof of Service of adversary pleadings in contemplation of filing.                                      0.20                 $50.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Opposition to Motion to Dismiss.                                                   0.10                 $25.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone calls with J. Till email regarding status of Opposition to Motion to Dismiss.                           0.10                 $25.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft Opposition to Motion to Dismiss.                                             0.10                 $25.00




                                                                                                                                26                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 27 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                             Billable Time     Billable Amount
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review draft Opposition to Motion to Dismiss.                                                                      0.10                 $25.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding final Opposition to Motion to Dismiss.                                              0.10                 $25.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review final Opposition to Motion to Dismiss.                                                                      0.10                 $25.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Revise final Opposition to Motion to Dismiss.                                                                      0.30                 $75.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Finalize Opposition to Motion to Dismiss.                                                                          0.20                 $50.00
02/07/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare Joint Status Report for adversary 1236.                                                                    0.20                 $50.00
02/07/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft Joint Status Report for adversary 1236 for review and                     0.10                 $25.00
                                                                                                         approval.
02/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Joint Status Report, revisions and filing.                                          0.10                 $25.00
02/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Emails with J. Till and Fritz Reich regarding signatures required pursuant to Local Rules.                         0.10                 $25.00
02/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone to Fritz Reich regarding executed Joint Status Report.                                                   0.10                 $25.00
02/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Revise and finalize Joint Status Report.                                                                           0.20                 $50.00
02/20/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding HLI motion for leave to dismiss and related pleadings.                              0.10                 $25.00
02/20/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till email regarding HLI motion for leave to dismiss and related pleadings.                    0.10                 $25.00
04/18/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Draft Order regarding Adversary 1236 denying Motion to Dismiss.                                                    0.30                 $75.00
04/18/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft Order denying Motion to Dismiss.                                          0.10                 $25.00
04/18/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding revisions to Order denying Motion to Dismiss and additional order                 0.20                 $50.00
                                                                                                         to be prepared.
04/18/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Revise Adversary Order denying Motion to Dismiss.                                                                  0.10                 $25.00
04/19/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Prepare Notice of Lodgment - Order regarding Motion to Dismiss.                                                    0.10                 $25.00
05/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review Order regarding HLI Motion to Dismiss Adv. 1236.                                                            0.10                 $25.00
05/08/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11 Prepare email to J. Till regarding Order regarding HLI Motion to Dismiss Adv. 1236.                                    0.10                 $25.00
                                                                                    Totals Amounts for User Martha Araki                                                                                                    5.00              $1,250.00
Mike Neue
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11     Review/analysis of motion to dismiss.                                                                              0.40                $238.00
01/10/2019          Lien Avoidance                             Terry Fleming, Sr.         Chapter 11 Review/revise opposition to motion to dismiss.                                                                         0.50                $297.50
                                                                                      Totals Amounts for User Mike Neue                                                                                                     0.90                $535.50
Natalie Daghbandan
02/20/2019          Lien Avoidance                             Terry Fleming, Sr.        Chapter 11 Conference with J. Till in preparation for status conference in adversary proceeding 6:18-01236.                        0.30                 $97.50
                                                                                Totals Amounts for User Natalie Daghbandan                                                                                                  0.30                 $97.50
                                                                               Totals Amounts for Activity Type Lien Avoidance                                                                                             32.90            $15,129.50
Litigation
Brett Ramsaur
09/11/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Draft/revise objection to deposition notice and notice of HLI deposition.                                          1.00                $395.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review prior deposition notices and finalize objection to deposition and notice of HLI's deposition.               1.10                $434.50

09/15/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review depositions notices and phone call with J. Till regarding same.                                             0.30                $118.50
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11    Review meet/confer letters, multiple phone calls with J. Till and F. Reich regarding status of                      1.50                $592.50
                                                                                                        deposition and responses to document production requests.
09/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11 Review/analyze complaint to determine dischargeability of debt and strategize with J. Till regarding                   0.70                $276.50
                                                                                                        corresponding deposition.
                                                                                    Totals Amounts for User Brett Ramsaur                                                                                                   4.60              $1,817.00
James Till
09/04/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding discovery and litigation issues.                                0.60                $357.00



                                                                                                                                27                                                                              EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 28 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
09/04/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review/Analysis of discovery and related issues.                                                                    0.80                $476.00
09/04/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence and telephone conference with T. Fleming regarding discovery and memorandum                          0.20                $119.00
                                                                                                         issues.
09/05/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation issues.                                           0.50               $297.50
09/07/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues                                0.30               $178.50
09/10/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and deposition issues.                                        0.50               $297.50
09/10/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and attend deposition of Havasu Lakeshore Investments, LLC.                                             4.20              $2,499.00
09/11/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues.                               0.50               $297.50
09/11/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding litigation issues.                                               0.50               $297.50
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conferences with M. Reynolds regarding litigation issues.                                                 0.40                $238.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding draft objection to Sr deposition.                            0.20                $119.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and deposition issues.                                    0.30                $178.50
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding prior deposition in OC case.                                                 0.10                 $59.50
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding prior deposition of Sr in OC Superior Court case.                      0.10                 $59.50
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding amended Notice of Sr. deposition.                                            0.10                 $59.50
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding service of objection and finalize objection for service.                     0.10                 $59.50
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                     0.20                $119.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Notice of Deposition of Vic Peloquin.                                        0.10                 $59.50
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues.                               0.50                $297.50
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding 341(a) transcript and discovery responses.                                   0.10                 $59.50
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Notice of Deposition of Vic Peloquin.                                        0.10                 $59.50
09/15/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding service of revised notice of deposition of V.                0.20                $119.00
                                                                                                         Peloquin and document production.
09/15/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review depositions notices and confer with B. Ramsaur regarding deposition issues.                                  0.20               $119.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and related issues.                                       2.00              $1,190.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding further review of documents before production.                               0.10                 $59.50
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone call with M. Araki regarding status of approval of documents for production.                              0.10                 $59.50
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding approval of documents for production.                                        0.10                 $59.50
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding information for revised notice of V. Peloquin deposition.                    0.10                 $59.50

09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review/analysis of document production.                                                                             0.20                $119.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation and plan-related issues and telephone conference(s) with M. Reynolds regarding               1.40                $833.00
                                                                                                         same.
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Confer with B. Ramsaur regarding T. Fleming deposition issues and communications with F. Reich                      0.90                $535.50
                                                                                                         regarding same; Follow-up regarding same.
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding formal discovery responses.                                  0.20                $119.00
09/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation issues.                                                  0.60                $357.00
09/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation issues.                                                   0.30                $178.50
09/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with B. Ramsaur regarding deposition and complaint to                          0.90                $535.50
                                                                                                         determine dischargeability of debt issues.
09/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and attend deposition of T. Fleming regarding 523/727 adversary.                                        7.40              $4,403.00
09/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Reynolds and F. Reich regarding meet and confer regarding discovery                          0.10                 $59.50
                                                                                                         issues.
09/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and related issues.                                       0.50                $297.50
09/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review multiple meet and confer letters from F. Reich regarding same.                                               0.10                 $59.50
09/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence and telephone conference with T. Fleming regarding post-deposition issues, actions                   0.40                $238.00
                                                                                                         to be taken.




                                                                                                                                28                                                                               EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 29 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                             Billable Time     Billable Amount
09/24/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation and related issues.                                     0.40               $238.00
09/25/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Patricia Fleming deposition issues.                                         0.10                 $59.50
09/25/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues.                              0.30               $178.50
09/25/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation and plan-related issues.                                0.50               $297.50
09/25/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding P. Fleming deposition, review files for information.                        0.10                 $59.50
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Victor Peloquin deposition notice issues.                                   0.10                 $59.50
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Patricia Wilson-Fleming deposition issues.                                  0.10                 $59.50
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and attend P. Wilson-Fleming deposition.                                                               5.60              $3,332.00
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and confer with M. Neue regarding OCDA documents produced.                                             1.00                $595.00
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with K. Collins and correspondence with M. Araki regarding V. Peloquin                        1.00                $595.00
                                                                                                         deposition preparations.
09/28/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review HL's responses to HLI's requests for production of documents and HL's Interrogatories to HLI.               0.10                 $59.50

10/05/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation and related plan issues.                                                                    0.60                $357.00
10/05/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues.                              0.70                $416.50
10/08/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation issues, actions to be taken.                                                                0.60                $357.00
10/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Araki regarding new adversary filing, draft complaint,                0.20                $119.00
                                                                                                         actions to be taken.
10/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Notice of Victor Peloquin deposition.                                       0.10                 $59.50
10/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues                               0.30                $178.50
10/10/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation issues. [NO CHARGE]                                     0.10                  $0.00
10/11/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation and related issues.                                                                         0.30                $178.50
10/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation issues. [NO CHARGE]                                     0.10                  $0.00
10/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Peloquin deposition notice.                                           0.10                 $59.50
10/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation and related issues.                                                                         0.40                $238.00
10/14/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Continued analysis of litigation and related issues.                                                               0.40                $238.00
10/15/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, and litigation related issues.                              0.30                $178.50
10/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, litigation and related issues.                         0.40                $238.00
10/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation issues.                                                 0.30                $178.50
10/22/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, litigation issues.                                         0.20                $119.00
10/22/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for V. Peloquin deposition.                                                                                1.60                $952.00
10/22/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and related issues.                                      0.60                $357.00
10/22/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for V. Peloquin deposition. [NO CHARGE]                                                                    1.50                  $0.00
10/22/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with K. Collins regarding V. P:eloquin deposition issues.                                     0.20                $119.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with Martha Araki and K. Collins regarding completed documents for deposition.                      0.10                 $59.50

10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding possible duplicate emails.                                                  0.10                 $59.50
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding completed documents for deposition.                                         0.10                 $59.50
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and take V. Peloquin's deposition.                                                                     8.20              $4,879.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding deposition preparation, actions to be taken.                          0.10                 $59.50
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding contacting Kim Collins for deposition documents.                      0.10                 $59.50
10/24/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and related issues.                                      1.10                $654.50
10/24/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation issues.                                                 0.50                $297.50
11/02/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues.                              0.40                $238.00
11/06/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and litigation issues.                                       0.40                $238.00




                                                                                                                                29                                                                              EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 30 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                           Billable Time     Billable Amount
11/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding litigation and plan confirmation-                1.00                     $0.00
                                                                                                         related issues. [NO CHARGE]
11/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding litigation and plan confirmation-                1.20                $714.00
                                                                                                         related issues.
11/14/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, litigation and plan related issues.                      0.30                $178.50
11/15/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation and MSJ issues.                                       0.30                $178.50
11/16/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation and related plan confirmation issues.                 0.30                $178.50

11/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation issues. [NO CHARGE]                                   0.20                  $0.00
11/18/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review/Analysis of correspondence with M. Reynolds, et al., regarding litigation and MSJ issues.                 0.20                $119.00
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and related issues. [NO CHARGE]                        0.20                  $0.00
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding status report issues for adv. proceeding no. 1046.                  0.10                 $59.50
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation and related issues.                                    0.30                $178.50
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Eliopulos, F. Reich, and M. Araki regarding joint status report for                       0.20                $119.00
                                                                                                         nondischargeability adversary proceeding.
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis regarding Del Dios title and MSJ issues; Confer with H. Kent regarding same;                            0.40                $238.00
                                                                                                         Correspondence and telephone conference with A. Still and M. Reynolds regarding same.
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming status of equitable subordination complaint, plan                           0.50                $297.50
                                                                                                         confirmation and related issues.
11/20/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation issues.                                                0.80                $476.00
11/21/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding litigation and related issues.                                   0.30                $178.50
11/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status and litigation issues. [NO CHARGE]                        0.10                  $0.00
11/27/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding adversary filing issues.                                                  0.10                 $59.50
11/27/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation and related issues.                            0.20                $119.00
11/30/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation issues.                                                0.30                $178.50
12/06/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and attend hearing on T. Fleming, Jr.'s motion for summary judgment.                                 2.40              $1,428.00
12/07/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding litigation issues, actions to be taken.                           0.50               $297.50
12/07/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation issues and confer with M. Reynolds regarding same.                                        0.20               $119.00
12/08/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conferences with M. Reynolds regarding litigation issues.                                              0.20               $119.00
12/14/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation issues.                                        0.30                $178.50
01/14/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation issues.                                        0.30                $178.50
01/15/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation issues, actions to be taken.                                                              0.30                $178.50
02/01/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding litigation issues.                               0.30                $178.50
02/04/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, litigation issues. [NO CHARGE]                           0.20                  $0.00
02/06/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of litigation issues.                                                                                   0.30                $178.50
02/06/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding joint proposed pre-trial stipulation and witness                 0.80                $476.00
                                                                                                         issues.
02/06/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review F. Reich correspondence regarding proposed pre-trial stipulation.                                         0.10                 $59.50
02/06/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding HLI's proposed pre-trial stipulation issues.                     0.10                 $59.50
02/06/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with F. Reich, M. Reynolds, and R. Waier regarding stipulation and order regarding                0.10                 $59.50
                                                                                                         removal of state court action.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding litigation issues.                                            0.30                $178.50
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, litigation issues.                                        0.20                $119.00
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Judge Wallace's requirements for a Proposed Pre-Trial               0.20                $119.00
                                                                                                         Order.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding declaration for filing in adversary proceeding no.                  0.10                 $59.50
                                                                                                         1273 and joint status report in adversary proceeding no. 1236.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding draft declaration for adversary proceeding no. 1273.                      0.10                 $59.50



                                                                                                                                30                                                                            EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                            Desc
                                                                                                 Main Document     Page 31 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                            Billable Time     Billable Amount
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki and M. Reynolds regarding Joint pre-trial order, J. Till                       0.30                $178.50
                                                                                                         Declaration for Stipulation and Stipulation.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding draft proposed Joint Pre-Trial Order for adversary                         0.10                 $59.50
                                                                                                         proceeding no. 1273.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Declaration regarding Plaintiff's compliance, actions                0.20                $119.00
                                                                                                         to be taken.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review/Revise declaration regarding Plaintiff out of compliance, and follow-up regarding same.                    1.20                $714.00
02/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding supplement to J. Till Declaration for adversary proceeding                 0.10                 $59.50
                                                                                                         no. 1237.
02/11/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of numerous litigation issues.                                                                           0.40                $238.00
02/11/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with F. Reich regarding status, litigation issues.                                           0.10                 $59.50
02/13/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding litigation issues.                             0.60                $357.00
02/14/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding litigation issues.                                0.40                $238.00
02/15/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding litigation and related issues.                 0.60                $357.00
02/17/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and analyze R. Waier trial brief regarding 1273 adversary.                                                 0.70                $416.50
02/20/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Conference with N. Daghbandan in preparation for pretrial status conference in adversary                          0.50                $297.50
                                                                                                         proceeding 6:17-01273.
03/06/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, litigation issues.                                        0.40               $238.00
03/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and attend hearings on HLI's motion to dismiss lien determination adversary proceeding,               2.30              $1,368.50
                                                                                                         status conference on adversary proceeding no. 1272, pre-trial status conference on adversary
                                                                                                         proceeding no. 1273, and status conference on adversary proceeding no. 1236.
04/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review/analysis of tentative rulings on HLI's motion to dismiss, pre-trial conference in Orange                   0.30                $178.50
                                                                                                         County adversary proceeding, status conference in Del Dios adversary proceeding, and chapter 11
                                                                                                         status conference; HLI's motion to strike declarations of M. Vanderley and T. Fleming, Jr.
04/11/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare for and attend hearings on HLI's motion to dismiss, pre-trial conference in Orange County                 4.20              $2,499.00
                                                                                                         adversary proceeding, status conference in Del Dios adversary proceeding, chapter 11 status
                                                                                                         conference, and HLI's motion to strike declarations of M. Vanderley and T. Fleming, Jr.
04/18/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with F. Reich regarding form of order issues.                                                0.10                 $59.50
04/18/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding orders to be prepared and filed for 4/11 hearing.                    0.10                 $59.50
04/19/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Correspondence with F. Reich regarding form of order issues.                                                      0.10                 $59.50
05/23/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Notice of Motion and Motion to amend pleading.                       0.10                 $59.50
06/25/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding upcoming crimical hearing and related issues.                  0.40                $238.00

06/25/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11   Telephone conference with M. Reynolds regarding criminal hearing issues.                                            0.30               $178.50
06/25/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11   Attend strategy meeting at M. Reynolds office with T. Fleming, Sr., T. Fleming, Jr., A. Still, and B.               2.30              $1,368.50
                                                                                                       Gurwitz regarding criminal hearing issues.
07/03/2019          Litigation                                 Terry Fleming, Sr.        Chapter 11 Analysis of and telephone conference with M. Reynolds regarding plan confirmation, effective date,                     0.30                $178.50
                                                                                                       and related issues.
07/07/2019          Litigation                                 Terry Fleming, Sr.        Chapter 11 Review and revise draft complaint to determine validity, priority and extent of liens, and for                         0.70                $416.50
                                                                                                       declaratory relief.
                                                                                      Totals Amounts for User James Till                                                                                                  86.40            $49,385.00
Martha Araki
09/03/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review Terry Fleming emails regarding documents for review.                                                       0.20                 $50.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding prior deposition of Sr in OC Superior Court case.                                0.10                 $25.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till and B. Ramsaur regarding prior deposition in OC case.                                    0.10                 $25.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding amended Notice of Sr. deposition.                                                  0.10                 $25.00
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails from/to J. Till regarding draft objection to Sr deposition.                                                0.20                 $50.00




                                                                                                                                31                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                              Desc
                                                                                                 Main Document     Page 32 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
09/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone to Kelli/Randy Waier's office regarding prior deposition of Sr in OC Superior Court case.                 0.10                 $25.00

09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare Proof of Service of objection to Terry Fleming Sr deposition.                                               0.10                 $25.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise objection to Terry Fleming Sr deposition.                                                         0.30                 $75.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Notice of Deposition of Vic Peloquin.                                                0.10                 $25.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise Notice of Deposition of Vic Peloquin.                                                             0.20                 $50.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding service of objection and finalize objection for service.                              0.30                 $75.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare Proof of Service of Notice of Vic Peloquin deposition.                                                      0.10                 $25.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Finalize Notice of Deposition of Vic Peloquin and email to J. Till for review and approval.                         0.10                 $25.00
09/13/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Email from/to J. Till regarding 341(a) transcript and discovery responses.                                          0.10                 $25.00
09/15/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding service of revised notice of deposition of V. Peloquin and document                  0.20                 $50.00
                                                                                                         production.
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review email from J. Till regarding information for revised notice of V. Peloquin deposition.                       0.10                 $25.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare revised notice of V. Peloquin deposition.                                                                   0.30                 $75.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare service of process of revised notice of V. Peloquin deposition.                                             0.10                 $25.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till and B. Ramsaur regarding formal discovery responses.                                            0.20                 $50.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review documents for production.                                                                                    0.80                $200.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare documents for production.                                                                                   1.00                $250.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare index of documents for production.                                                                          0.50                $125.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding approval of documents for production.                                            0.10                 $25.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding further review of documents before production.                                       0.10                 $25.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone to J. Till regarding status of approval of documents for production.                                      0.10                 $25.00
09/17/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to Fritz Reich regarding Fleming document production and index.                                       0.20                 $50.00
09/25/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Email from/to J. Till regarding Patricia Fleming deposition, review files for information.                          0.10                 $25.00
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding Patricia Fleming deposition.                                                          0.10                 $25.00
09/26/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding Victor Peloquin deposition notice.                                                    0.10                 $25.00
10/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding new adversary filing, draft Complaint.                                             0.10                 $25.00
10/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review draft Complaint.                                                                                             0.20                 $50.00
10/09/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Notice of Victor Peloquin deposition.                                                0.10                 $25.00
10/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding Peloquin deposition notice.                                                        0.10                 $25.00
10/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Revise Peloquin deposition notice.                                                                                  0.10                 $25.00
10/12/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Finalize Victor Peloquin deposition notice.                                                                         0.10                 $25.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding contacting Kim Collins for deposition documents.                                   0.10                 $25.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to Kim Collins regarding deposition documents.                                                        0.10                 $25.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding preparation of 30+ emails for deposition.                                          0.10                 $25.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and prepare 36 emails for deposition.                                                                        1.60                $400.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding possible duplicate emails.                                                            0.10                 $25.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding completed documents for deposition.                                                   0.10                 $25.00
10/23/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till and K. Collins regarding completed documents for deposition.                                    0.10                 $25.00
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone to J. Till regarding Adv 1046 status report.                                                              0.10                 $25.00
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to Fritz Reich regarding Adv 1046 status report.                                                      0.10                 $25.00
11/19/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review Fritz Reich regarding Adv 1046 status report not required for continued hearing.                             0.10                 $25.00
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft declaration for adversary 1273.                                                0.10                 $25.00




                                                                                                                                32                                                                              EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                               Desc
                                                                                                 Main Document     Page 33 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                                  Billable Time     Billable Amount
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone call with J. Till and M. Reynolds regarding Joint pre-trial order, J. Till Declaration for                    0.30                 $75.00
                                                                                                         Stipulation and Stipulation.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise J. Till Declaration for adversary 1273.                                                               0.30                 $75.00
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Judge Wallace's requirements for a Proposed Pre-Trial Order.                           0.20                 $50.00
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Call from J. Till regarding declaration for filing in adversary 1273 and joint status report in adversary               0.10                 $25.00
                                                                                                         1236.
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare J. Till declaration regarding LR 7016-1 for adversary 1273.                                                     0.40                $100.00
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft proposed Joint Pre-Trial Order for adversary 1273.                             0.10                 $25.00
02/07/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare draft proposed Joint Pre-Trial Order for adversary 1273.                                                        1.50                $375.00
02/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare supplement to J. Till Declaration for adversary 1237.                                                           0.30                 $75.00
02/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Finalize supplement to J. Till Declaration for adversary 1237.                                                          0.20                 $50.00
02/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Email to/from J. Till regarding supplement to J. Till Declaration for adversary 1237.                                   0.10                 $25.00
04/18/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding orders to be prepared and filed for 4/11 hearing.                                      0.10                 $25.00
05/20/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding amended complaint.                                                                   0.10                 $25.00
05/21/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding order rejected from February.                                                            0.10                 $25.00
05/23/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Notice of Motion and Motion to amend pleading.                                         0.10                 $25.00
05/23/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised first amended complaint - adv 1236.                                              0.10                 $25.00
05/23/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding status of first amended complaint - adv 1236.                                        0.10                 $25.00
05/23/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise first amended complaint - adv 1236.                                                                   0.50                $125.00
05/23/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Finalize first amended complaint - adv 1236.                                                                            0.20                 $50.00
06/26/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone with M. Neue regarding Opposition to HLI Motion to Dismiss Adversary 1236.                                    0.10                 $25.00
06/26/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to M. Neue regarding HLI Motion and prior Opposition.                                                     0.20                 $50.00
06/28/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review M. Neue email regarding further requests for documents in Adversary 1236.                                        0.10                 $25.00
06/28/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review files regarding documents requested by M. Neue.                                                                  0.20                 $50.00
06/28/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to M. Neue regarding document research results.                                                           0.10                 $25.00
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Emails with J. Till and M. Reynolds regarding Opposition to HLI Motion to Dismiss Adversary 1236,                       0.40                $100.00
                                                                                                         status and planning.
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise Opposition.                                                                                           0.50                $125.00
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise Request for Judicial Notice.                                                                          0.50                $125.00
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Request for Judicial Notice and status of documents.                                   0.20                 $50.00
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone to M. Neue regarding revision to Opposition.                                                                  0.10                 $25.00
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding exhibit to Request for Judicial Notice.                                                  0.10                 $25.00
07/03/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Finalize Opposition and Request for Judicial Notice.                                                                    0.20                 $50.00
07/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding new upcoming complaint filing.                                                         0.10                 $25.00
07/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review and revise draft new complaint.                                                                                  0.30                 $75.00
07/08/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding issues with draft new complaint.                                                     0.10                 $25.00
07/09/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11 Review J. Till email regarding new complaint revisions and pending status.                                                  0.10                 $25.00
                                                                                    Totals Amounts for User Martha Araki                                                                                                        17.50              $4,375.00
Mike Neue
10/04/2018          Litigation                                 Terry Fleming, Sr.         Chapter 11     Legal research regarding stay issues.                                                                                   0.30                $178.50
                                                                                      Totals Amounts for User Mike Neue                                                                                                          0.30                $178.50
Natalie Daghbandan
02/20/2019          Litigation                                 Terry Fleming, Sr.         Chapter 11     Review court's updated tentative ruling on adversary proceeding, court docket and pleadings in                          1.30                $422.50
                                                                                                         preparation for pretrial status conference in adversary proceeding 6:17-01273.



                                                                                                                                33                                                                                   EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                                Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                              Desc
                                                                                                  Main Document     Page 34 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client               Project    Description                                                                                              Billable Time     Billable Amount
02/20/2019          Litigation                                 Terry Fleming, Sr.          Chapter 11     Conference with J. Till in preparation for pretrial status conference in adversary proceeding 6:17-                 0.50                $162.50
                                                                                                          01273.
02/21/2019          Litigation                                 Terry Fleming, Sr.          Chapter 11     Attend pretrial status conference in adversary proceeding 6:17-01273.                                               2.60                $845.00
                                                                                   Totals Amounts for User Natalie Daghbandan                                                                                                 4.40              $1,430.00
                                                                                    Totals Amounts for Activity Type Litigation                                                                                            113.20             $57,185.50
Plan and Disclosure Statement
Brett Ramsaur
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Discuss strategy with J. Till.                                                                                      0.80                $316.00
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Review/analyze revisions to disclosure and plan and accompanying projections and phone call with                    0.50                $197.50
                                                                                                          J. Till regarding same.
09/27/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Review/analyze objection to amended disclosure statement.                                                           0.90                $355.50
10/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Draft/revise reply brief in support of disclosure statement.                                                        1.30                $513.50
10/02/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Continue drafting/revise reply in support of approval of amended disclosure statement.                              3.60              $1,422.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Draft/revise reply in support of motion to extend exclusivity periods.                                              1.20               $474.00
                                                                                      Totals Amounts for User Brett Ramsaur                                                                                                   8.30              $3,278.50
James Till
09/02/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with M. Neue regarding plan issues, actions to be taken.                                       0.10                 $59.50
09/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with T. Fleming regarding status, plan issues.                                                 0.50                $297.50
09/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan and related issues.                         0.90                $535.50
09/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan and exclusivity issues.                     0.40                $238.00
09/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Analysis of and confer with M. Neue regarding plan and exclusivity issues.                                          0.70                $416.50
09/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Analysis of and correspondence with M. Araki regarding plan exclusivity issues.                                     0.30                $178.50
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues                                      0.40                $238.00
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with M. Reynolds regarding plan and related issues.                                            0.30                $178.50
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with M. Eliopulos regarding plan, litigation and settlement-related issues.                    0.60                $357.00
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Review/Analysis of M. Eliopulos correspondence regarding plan, litigation and settlement-related                    0.30                $178.50
                                                                                                          issues.
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Correspondence with M. Araki regarding exclusivity extension issues and plan and disclosure                         0.10                 $59.50
                                                                                                          statement information.
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Correspondence with M. Araki regarding drafting exclusivity extension; plan and disclosure                          0.10                 $59.50
                                                                                                          statement information for M. Neue.
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Discuss plan strategy and related issues with B. Ramsaur.                                                           0.80                $476.00
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Analysis of plan issues and related strategies.                                                                     1.20                $714.00
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Review/Analysis of M. Eliopolus correspondence settlement negotiations.                                             0.20                $119.00
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Correspondence with M. Araki regarding draft of 3rd motion to extend exclusivity, timing for notice,                0.10                 $59.50
                                                                                                          and hearing dates.
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                     0.40                $238.00
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference(s) with M. Reynolds regarding plan issues.                                                     0.50                $297.50
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Correspondence with M. Araki regarding revised 3rd Motion to Extend Exclusivity.                                    0.10                 $59.50
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Review and revise third motion to extend exclusivity, and correspondence with M. Araki regarding                    0.50                $297.50
                                                                                                          same.
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Correspondence with M. Reynolds and T. Fleming regarding plan settlement negotiations.                              0.10                 $59.50
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Analysis of plan settlement issues and telephone conferences with T. Fleming and M. Reynolds                        1.40                $833.00
                                                                                                          regarding same.
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Discuss plan treatment issues with M. Neue.                                                                         0.30                $178.50
09/12/2018          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Telephone conference with M. Neue regarding plan of reorganization issues.                                          0.20                $119.00



                                                                                                                                  34                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                            Desc
                                                                                                 Main Document     Page 35 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                            Billable Time     Billable Amount
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Eliopulos regarding plan, litigation, and related issues.                            0.50                $297.50
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding Steve Calandra declaration issues.                         0.30                $178.50
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Reynolds regarding HLI's requested plan treatment and related issues.                      0.10                 $59.50
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Reynolds regarding plan issues.                                                            0.20                $119.00
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan and disclosure statement issues and draft and revise same.                                       2.70              $1,606.50
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan issues.                                                      0.30               $178.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding further revisions to Steve Calandra Declaration.                     0.20               $119.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and plan and disclosure statement issues.                   0.30               $178.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan and disclosure statement issues.                          0.30               $178.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Reynolds regarding plan and disclosure statement issues.                                   0.20               $119.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft and revise plan, disclosure statement and supporting documents.                                             7.20              $4,284.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding revisions to Calandra Declaration and                      0.30                $178.50
                                                                                                         exhibits.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding liquidation analysis and updated information.                              0.10                 $59.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding 2nd Amended Plan.                                                          0.10                 $59.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding revisions to Terry Fleming, Jr. Declaration.               0.30                $178.50

09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with M. Araki regarding revisions to charts in 2nd Amended Plan.                                           0.30                $178.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review email from M. Araki regarding revised Steve Calandra Declaration for review and approval.                  0.10                 $59.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Analysis of and correspondence with M. Araki regarding Notice of Continued Disclosure                      0.20                $119.00
                                                                                                         Stmt Hrg, service of 2nd Amended Plan and Disclosure Statement.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding approval of Notice of Continued Disclosure Statement                       0.20                $119.00
                                                                                                         hearing.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised Plan Projections.                                                  0.10                 $59.50
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding approval of Calandra and Jr. Declarations.                 0.20                $119.00

09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding approval of 2nd Amended Plan.                                              0.10                 $59.50
09/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review email from M. Araki regarding filed Plan and Disclosure Statement documents.                               0.10                 $59.50
09/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan issues. [NO CHARGE]                                  0.10                  $0.00
09/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Analysis of Plan, Disclosure Statement and projection issues.                                              0.50                $297.50
09/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan and disclosure statement issues. [NO CHARGE]                  0.10                     $0.00

09/25/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                   0.30                $178.50
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status and plan-related issues.                                   0.30                $178.50
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding plan confirmation issues.                                  0.20                $119.00
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence wit M. Araki regarding updated plan and disclosure statement timeline.                             0.10                 $59.50
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with M. Neue regarding plan issues.                                                                        0.30                $178.50
09/27/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Neue regarding plan issues.                                                          0.60                $357.00
09/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan and related issues.                                  0.40                $238.00
10/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                   0.50                $297.50
10/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan and related issues.                                          0.50                $297.50
10/02/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan and disclosure statement issues.                                                                 0.60                $357.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise reply brief for disclosure statement.                                                           0.50                $297.50
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding S. Calandra, T. Fleming, Jr. and R. Detling objections and                 0.10                 $59.50
                                                                                                         responses.
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Revise S. Calandra, T. Fleming, Jr. and R. Detling objections and responses.                               0.60                $357.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding status of Reply Brief.                                               0.10                 $59.50



                                                                                                                                35                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 36 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                           Billable Time     Billable Amount
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding reply brief for disclosure statement objection.                           0.10                 $59.50
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding evidentiary objections and reply brief for disclosure                     0.10                 $59.50
                                                                                                         statement.
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding reply brief, responses, and evidentiary objection                 0.20                $119.00
                                                                                                         issues.
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding reply brief issues related to disclosure statement               0.40                $238.00
                                                                                                         objection and evidentiary objections.
10/04/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan and related issues.                                         0.40                $238.00
10/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                  0.70                $416.50
10/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding reply brief issues.                                                       0.10                 $59.50
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence and telephone conference with M. Araki regarding status of Reply to Exclusivity                   0.20                $119.00
                                                                                                         objection, actions to be taken.
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                  0.40                $238.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise reply to exclusivity objection.                                                                0.30                $178.50
10/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with B. Ramsaur regarding strategy for plan confirmation and                1.10                $654.50
                                                                                                         lien determination adversary proceeding issues.
10/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan and related issues.                                                                             0.30                $178.50
10/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan and related issues.                                                                             0.30                $178.50
10/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, and plan related issues.                                  0.30                $178.50
10/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and attend hearing on third motion to extend exclusivity.                                            1.50                $892.50
10/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan and related issues.                                  0.40                $238.00
10/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Order to Extend Exclusivity, actions to be taken.                   0.10                 $59.50
10/18/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, plan and related issues.                             0.30                $178.50
10/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan issues.                                                     0.30                $178.50
10/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding exclusivity order.                                                        0.10                 $59.50
10/22/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding draft Order to extend exclusivity.                                        0.10                 $59.50
10/24/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan and related issues.                                          0.50                $297.50
10/24/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise and telephone conference with M. Araki regarding approval of draft exclusivity                 0.20                $119.00
                                                                                                         order.
10/25/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding hearing on disclosure statement and transcript.                     0.10                 $59.50
10/25/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan and related issues.                                          0.20                $119.00
10/29/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and prepare correspondence with M. Araki regarding solicitation packages, planning.                  0.20                $119.00
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding plan confirmation schedule.                                               0.10                 $59.50
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/analysis and correspondence with M. Araki regarding form of ballots, samples, and Central                 0.20                $119.00
                                                                                                         California requirements.
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan and disclosure statement issues.                             0.70               $416.50
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan confirmation issues.                                                                            2.70              $1,606.50
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding issues with transcript.                                             0.10                 $59.50
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft/Revise Plan and Disclosure Statement.                                                                      3.20              $1,904.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding draft ballots, Order approving Disclosure Statement and                   0.20                $119.00
                                                                                                         solicitation notice.
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation and related issues.                            0.90                $535.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding revisions to Disclosure Statement and Exhibit 2.                    0.20                $119.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised Confirmation Hearing Notice.                                      0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding redline of Amended Plan and current version of Amended                    0.10                 $59.50
                                                                                                         Plan.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding final version of Disclosure Statement Order.                              0.10                 $59.50



                                                                                                                                36                                                                            EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 37 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                           Billable Time     Billable Amount
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding approved Ballots.                                                         0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised exhibits to Amended Disclosure Statement.                         0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised Amended Disclosure Statement.                                     0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Second Amended Plan issues.                                               0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding final Notice of Confirmation Hearing.                                     0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Revise T. Fleming, Jr.'s Declaration.                                                                     0.20                $119.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding redline of Amended Disclosure Statement for M.                            0.10                 $59.50
                                                                                                         Eliopoulous.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding redline of Amended Disclosure Statement and revised                       0.10                 $59.50
                                                                                                         Disclosure Statement.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding revised Ballots.                                                          0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding amended Disclosure Statement.                                             0.20                $119.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding exhibits to T. Fleming, Jr.'s Declaration.                                0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding information and responses to open items from 10/31.                       0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding solicitation grid, actions to be taken.                             0.40                $238.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding solicitation, status of documents, and open items.                  0.20                $119.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding Judge Wallace confirmation procedures.                    0.30                $178.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft/Revise Notice of Confirmation Hearing.                                                                     0.20                $119.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan and disclosure statement issues.                            1.80              $1,071.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Amended Disclosure Statement issues.                                      0.10                 $59.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Ballots.                                                                                       0.30               $178.50
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft/Revise Amended Plan, Amended Disclosure Statement, and exhibits.                                           5.60              $3,332.00
11/02/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan confirmation and related issues.                     0.40                $238.00
11/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan and litigation-related issues.                                                                  0.30                $178.50
11/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Disclosure Statement Order issues.                                        0.10                 $59.50
11/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status and plan confirmation issues.                              0.30                $178.50
11/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation issues.                                        0.20                $119.00
11/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan confirmation and related issues.                     0.30                $178.50
11/12/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation and related litigation issues.                 0.40                $238.00

11/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review ballot.                                                                                                   0.10                 $59.50
11/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Plan and Disclosure Statement issues.                                     0.10                 $59.50
11/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding notice required for rescheduled confirmation                        0.10                 $59.50
                                                                                                         hearing.
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding AMEX ballot issues.                                       0.20                $119.00
11/29/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation issues. [NO CHARGE]                            0.10                  $0.00
11/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation issues.                                         0.30                $178.50
11/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Toyota ballot issues.                                               0.10                 $59.50
11/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Toyota ballot issues.                                                     0.10                 $59.50
12/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with T. Fleming regarding status, plan issues.                                                            0.10                 $59.50
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Continued analysis of and telephone conference(s) with M. Reynolds regarding status, plan of                     1.10                $654.50
                                                                                                         reorganization issues.
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Neue, B. Ramsaur, and M. Araki regarding HLI's objection to confirmation                  0.10                 $59.50
                                                                                                         of Debtor's Second Amended Plan of Reorganization.
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding ballot from Riverside County Tax office.                            0.20                $119.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding Toyota ballot.                                                      0.20                $119.00



                                                                                                                                37                                                                           EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 38 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding current ballot tabulation.                                   0.30                $178.50
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review correspondence from M. Araki regarding ballot information.                                                   0.10                 $59.50
12/04/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Analysis of HLI's objection to confirmation of Debtor's Second Amended Plan of                               0.80                $476.00
                                                                                                         Reorganization.
12/04/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding HLI's objection to Debtor's Second amended Plan of                   0.10                     $0.00
                                                                                                         Reorganization. [NO CHARGE]
12/04/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding HLI objection to plan issues.                                    0.70                $416.50
12/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with T. Fleming regarding HLI's objection to Debtor's Second Amended Plan of                                 0.20                $119.00
                                                                                                         Reorganization.
12/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Continued analysis of and telephone conference with M. Reynolds regarding HLI's objection to                        0.60                $357.00
                                                                                                         Debtor's Second Amended Plan of Reorganization.
12/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, plan issues. [NO CHARGE]                                    0.10                  $0.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding 4th Motion to extend exclusivity issues.                                     0.20                $119.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding hearing date for Motion to extend exclusivity.                         0.10                 $59.50
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise motion to extend exclusivity.                                                                     0.40                $238.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding 4th Motion to Extend Exclusivity issues, actions to be                 0.10                 $59.50
                                                                                                         taken.
12/12/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation and related issues. [NO                           0.30                     $0.00
                                                                                                         CHARGE]
12/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation issues. [NO CHARGE]                               0.20                  $0.00
12/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan confirmation issues.                                    0.30                $178.50
12/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding analysis of lot sale valuation issues, actions to be               0.50                $297.50
                                                                                                         taken.
12/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Analysis of lot sale valuation issues and correspondence with M. Vanderley regarding same.                   1.30                $773.50

12/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/Analysis of lot sale valuation issues and correspondence with M. Vanderley regarding same.                   0.70                $416.50

12/17/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Numerous correspondence with T. Fleming, M. VanderLey, W. Appell, and M. Reynolds regarding HL                      0.40                $238.00
                                                                                                         and related plan confirmation issues.
12/17/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation issues.                        1.20                $714.00
12/17/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding draft reply to Plan objection.                                         0.20                $119.00
12/17/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding analysis of lot sale valuation issues, actions to be               0.30                $178.50
                                                                                                         taken.
12/18/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and telephone conference with M. VanderLey, T. Fleming, et al. regarding HL lots, and                   0.70                $416.50
                                                                                                         plan confirmation issues.
12/18/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Follow-up telephone conference with M. VanderLey regarding analysis of lot sale valuation issues,                   0.30                $178.50
                                                                                                         actions to be taken.
12/18/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation issues.                                           0.20                $119.00
12/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. VanderLey regarding plan confirmation and related issues.                                    0.10                 $59.50
12/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation and related issues.                                0.50                $297.50
12/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan confirmation and related issues, actions to be taken, and correspondence regarding                 1.20                  $0.00
                                                                                                         same. [NO CHARGE]
12/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Additional correspondence with M. VanderLey and T. Fleming regarding plan confirmation and                          0.20                $119.00
                                                                                                         related issues, actions to be taken.
12/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan confirmation and related issues.                            0.60               $357.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey and M. Reynolds regarding analysis of lot sale valuation                     1.80              $1,071.00
                                                                                                         issues, actions to be taken.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise F. Reich Evidentiary Objections.                                                                  0.20                $119.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of numerous plan confirmation issues. [NO CHARGE]                                                          1.60                     $0.00



                                                                                                                                38                                                                               EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 39 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Numerous telephone conference(s) with M. Reynolds regarding plan confirmation issues.                               2.30              $1,368.50
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with T. Fleming regarding numerous plan confirmation and related                            0.50               $297.50
                                                                                                         pleading issues.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Peloquin Evidentiary Objections.                                                                  0.20                $119.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding revisions to Declaration of T. Fleming Sr. in support of               0.40                $238.00
                                                                                                         plan confirmation.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Evidentiary Objections to HLI's Requests for Judicial Notice.                                     0.20                $119.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding revisions to Ballot Analysis and Tabulation.                           0.40                $238.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Declaration of Michael J. VanderLey in support of plan                       0.10                 $59.50
                                                                                                         confirmation.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Michael J. VanderLey Declaration issues.                                     0.10                 $59.50
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Araki regarding revisions to Plan Confirmation Brief, ballot                        1.20                $714.00
                                                                                                         tabulation, and declarations in support thereof.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding revisions to Plan Confirmation Brief, Sr and Vanderlay                 0.60                $357.00
                                                                                                         Declarations, Evidentiary Objection revisions.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Confirmation Brief and analysis of issues regarding same.                                         3.60              $2,142.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise and revise Ballot Declaration.                                                                               0.30               $178.50
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Declaration of T. Fleming, Sr. in support of plan confirmation.                                   0.40                $238.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding approval of Plan Confirmation Brief and related pleadings                    0.10                 $59.50
                                                                                                         for filing.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and confer with M. Neue regarding numerous plan confirmation related issues.                            0.40                $238.00
12/21/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and confer with M. Reynolds regarding plan issues.                                                      0.80                $476.00
12/23/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. VanderLey regarding status and related issues. [NO CHARGE]                                   0.10                  $0.00
12/24/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. VanderLey regarding status and related issues. [NO CHARGE]                                   0.10                  $0.00
12/27/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conferences with M. Reynolds regarding plan issues, actions to be taken.                                  0.20                $119.00
12/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan issues.                                                         0.30                $178.50
12/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan issues.                                                         0.40                $238.00
12/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan issues.                                        0.70                $416.50
12/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan and related confirmation                       0.40                $238.00
                                                                                                         issues.
01/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan exclusivity issues.                                                                                0.20                $119.00
01/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki, M. Reynolds, and T. Fleming, Jr. regarding                            0.40                $238.00
                                                                                                         supplemental documents and information for T. Fleming, Jr. supplemental declaration.
01/03/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan and related litigation issues and telephone conference with M. Reynolds regarding                  0.40                $238.00
                                                                                                         same.
01/06/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan confirmation issues.                                                                               0.50                $297.50
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation issues, actions to be taken.                       0.40                $238.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding supplemental declarations in support of plan                           0.30                $178.50
                                                                                                         confirmation.
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding supplemental declarations in support of                      0.20                $119.00
                                                                                                         plan confirmation.
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and correspondence with M. Araki regarding T. Fleming, Jr. and M. VanderLey                             0.50                $297.50
                                                                                                         supplemental declaration issues.
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding HL lot and plan confirmation issues.                               0.10                 $59.50
01/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and telephone conference with M. VanderLey, et al., regarding HL lot and plan                           1.30                $773.50
                                                                                                         confirmation issues.
01/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation issues.                                            0.30                $178.50
01/10/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation issues.                        0.80                $476.00



                                                                                                                                39                                                                               EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                             Desc
                                                                                                 Main Document     Page 40 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                             Billable Time     Billable Amount
01/14/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan issues.                                                0.20                $119.00
01/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding case status, plan of reorganization issues.                         0.30                $178.50
01/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding exclusivity reply issues.                                                   0.10                 $59.50
01/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan issues, actions to be taken.                                                                      1.00                $595.00
01/16/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan issues and telephone conference(s) with M. Reynolds regarding same. [NO CHARGE]                   1.20                     $0.00

01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding pleadings in response to motions to strike.                                 0.10                 $59.50
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise and correspondence with M. Araki regarding final version of motions to strike.                   0.20               $119.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Travel to and from and on-site visit to Havasu Landing; Confer with T. Fleming and M. Reynolds                    12.50              $3,718.75
                                                                                                         regarding plan and related issues. [1/2 CHARGE]
01/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation and related                   0.50                $297.50
                                                                                                         issues.
01/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation and related issues.                               0.60                $357.00
01/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding plan confirmation issues. [NO CHARGE]                             0.10                  $0.00
01/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding status, actions to be taken. [NO CHARGE]                          0.10                  $0.00
01/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conferences with T. Fleming regarding status, plan confirmation and related issues.                      0.30                $178.50
01/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding plan confirmation issues.                                         0.30                $178.50
01/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding escrow fee and related issues.                                      0.30                $178.50
01/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, M. VanderLey visit issues.                                  0.20                $119.00
01/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and attend hearing on motion to extend exclusivity.                                                    1.10                $654.50
01/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding status, actions to be taken. [NO CHARGE]                          0.10                  $0.00
01/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan and confirmation-related issues.                               0.90                $535.50
01/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan and related issues.                        0.30                $178.50
01/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding hearing debriefing, plan confirmation issues, expert                1.00                $595.00
                                                                                                         declaration issues.
01/25/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation issues.                                          0.20                $119.00
01/25/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan and related issues, actions to be taken.                       0.30                $178.50
01/30/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds and M. VanderLey regarding expert issues and follow-up                       0.90                $535.50
                                                                                                         regarding same.
02/01/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan issues.                                       0.30                $178.50
02/06/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan issues.                                                                                           0.90                $535.50
02/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan issues.                                                0.30                $178.50
02/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan and related issues.                        0.50               $297.50
02/27/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation issues.                                           0.30               $178.50
03/06/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. VanderLey regarding status, actions to be taken.                                            0.10                 $59.50
03/06/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, mediation, and plan-related issues.                        0.30               $178.50
04/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with W. Appell, M. Vanderley, and M. Reynolds regarding HL issues.                                  0.90               $535.50
04/16/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for plan confirmation hearing presentation.                                                                2.80              $1,666.00
04/16/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with T. Fleming, Jr. regarding photos.                                                              0.20                $119.00
04/16/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with T. Fleming regarding trial preparation issues.                                                 0.10                 $59.50
04/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with F. Reich regarding plan confirmation and related issues.                                 0.10                 $59.50
04/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for plan confirmation hearing presentation.                                                                5.30              $3,153.50
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Eliopulos regarding plan confirmation hearing issues.                                 0.20                $119.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with M. Araki regarding Plan exhibit lists and supporting documents to be filed and served.                 0.20                $119.00

04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan confirmation and related issues.                           0.80                $476.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding lodging plan confirmation trial documents.                            0.20                $119.00



                                                                                                                                40                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                           Desc
                                                                                                 Main Document     Page 41 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                           Billable Time     Billable Amount
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding plan confirmation haring issues.                                0.70               $416.50
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for plan confirmation hearing presentation.                                                              3.40              $2,023.00
04/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding HLI witness and exhibit lists.                                      0.10                 $59.50
04/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for plan confirmation hearing presentation.                                                              2.40              $1,428.00
04/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation issues.                     1.70              $1,011.50
04/20/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan confirmation hearing issues.                             0.80               $476.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding plan confirmation preparation.                                  1.30               $773.50
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with T. Fleming regarding plan confirmation preparations.                                2.00              $1,190.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with M. Araki and M. Neue regarding Motion in Limine and related issues.                                  0.30               $178.50
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan confirmation hearing preparation and                     1.60               $952.00
                                                                                                         related issues.
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of issues and prepare for plan confirmation hearing.                                                    1.90              $1,130.50
04/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of plan confirmation and related issues and prepare for hearings.                                       1.80              $1,071.00
04/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation and related                 1.50               $892.50
                                                                                                         issues.
04/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan confirmation preparation.                                0.80                $476.00
04/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding information on Schedule A/B assets and confirmation                       0.20                $119.00
                                                                                                         preparation.
04/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for plan confirmation hearings.                                                                         12.70              $7,556.50
04/25/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Vanderley regarding plan confirmation hearing issues.                               0.10                 $59.50
04/25/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation hearing issues.                                0.20               $119.00
04/25/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and attend plan confirmation hearing(s) and follow-up regarding same.                               15.60              $9,282.00
04/26/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conferences with M. Reynolds regarding plan confirmation issues.                                       0.30               $178.50
04/26/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding plan confirmation issues.                                       0.20               $119.00
04/26/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan confirmation hearing issues.                                 0.90               $535.50
04/26/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and attend plan confirmation hearing and post-hearing analysis.                                     14.00              $8,330.00
04/27/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for closing statement and cross examination of R. Detling.                                               0.60               $357.00
04/28/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analyze R. Detling Declaration and prepare cross-examination line of questioning.                                1.00                $595.00
04/28/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for closing statement and R. Detling cross examination.                                                  0.70                $416.50
04/28/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding closing statement, R. Detling cross-examination,                 0.50                $297.50
                                                                                                         and T. Fleming cross-examination issues.
04/28/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare line of questioning for T. Fleming cross-examination.                                                    1.20                $714.00
04/28/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding T. Fleming, Sr. cross-examination issues, closing                0.60                $357.00
                                                                                                         issues, and indubitable equivalent issues.
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding plan confirmation hearing preparation.                        1.10               $654.50
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with T. Fleming regarding plan confirmation issues and preparation.                      1.80              $1,071.00
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. VanderLey and M. Reynolds regarding compound growth rate calculations                     0.10                 $59.50
                                                                                                         and G. Garrison question.
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with Fleming regarding hearing preparations.                                                      0.10                 $59.50
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Continue preparing for R. Detling cross-examination.                                                             6.80              $4,046.00
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for confirmation hearing.                                                                                2.90              $1,725.50
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Rob Detling declaration.                                                  0.10                 $59.50
04/30/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conferences with T. Fleming regarding plan confirmation hearing issues. [NO CHARGE]                    0.60                  $0.00
04/30/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare for and attend confirmation hearing and attend to post-trial issues.                                    12.00              $7,140.00
05/01/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding status, actions to be taken. [NO CHARGE]                         0.10                  $0.00
05/01/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Eliopulos regarding post-confirmation hearing issues.                               0.30               $178.50




                                                                                                                                41                                                                           EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
                                                                                                 Main Document     Page 42 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                            Billable Time     Billable Amount
05/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Vanderley regarding post-confirmation hearing issues. [NO CHARGE]                    1.10                     $0.00
05/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. VanderLey regarding hearing and expert issues.                                       1.10                $654.50
05/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Araki regarding status of plan confirmation, actions to be taken.                    0.10                 $59.50
05/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation and effective                1.10                $654.50
                                                                                                         date issues.
05/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation and effective                1.20                $714.00
                                                                                                         date issues.
05/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Vanderley regarding status and effective date issues. [NO CHARGE]                    0.10                  $0.00
05/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with T. Fleming regarding status, plan confirmation and effective date                    0.70                $416.50
                                                                                                         issues, and actions to be taken.
05/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding Memorandum Decision Confirming Plan.                                       0.10                 $59.50
05/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation and effective                1.40                $833.00
                                                                                                         date issues.
05/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding plan confirmation and effective date issues.                      0.20                $119.00
06/01/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding status, plan confirmation and                     0.40                $238.00
                                                                                                         effective date issues.
06/01/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft and revise plan confirmation order.                                                                         3.20              $1,904.00
06/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Continue drafting form of findings of fact and conclusions of law.                                                5.50              $3,272.50
06/04/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan confirmation and effective                   0.40                $238.00
                                                                                                         date issues.
06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan confirmation and effective date issues.               0.80                $476.00

06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan confirmation and effective                   1.20                $714.00
                                                                                                         date issues.
06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Confer with M. Araki regarding final and blackline Plan issues.                                                   0.20                $119.00
06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Reynolds regarding form of plan confirmation order and modifications to                    0.10                 $59.50
                                                                                                         plan.
06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding form of plan confirmation order and modifications to plan.                 0.10                 $59.50

06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft and revise form of plan confirmation order and modifications to plan.                                       2.20              $1,309.00
06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding confirmation issues, post-confirmation issues, Del                 0.70               $416.50
                                                                                                         Dios property tax issues.
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Araki regarding form of order and blackline of plan of                            0.20                $119.00
                                                                                                         reorganization, and findings of fact and conclusions of law.
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correspondence with M. Araki regarding form of order and blackline of plan of reorganization, and                 0.20                $119.00
                                                                                                         findings of fact and conclusions of law.
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise form of order and blackline of plan of reorganization, and findings of fact and                 4.40              $2,618.00
                                                                                                         conclusions of law.
06/12/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan confirmation, effective date,                0.30                $178.50
                                                                                                         and related issues.
06/12/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with F. Reich regarding plan confirmation issues.                                            0.20                $119.00
06/20/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding plan conmfirmation and effective date issues,                      0.30                $178.50
                                                                                                         actions to be taken.
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conferences with M. Reynolds regarding plan confirmation, effective date, and related                   0.80                $476.00
                                                                                                         issues.
06/23/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conferences with M. Reynolds regarding plan confirmation, effective date, and related                   0.30                $178.50
                                                                                                         issues.
06/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan confirmation, effective date, and                     0.70                $416.50
                                                                                                         related issues.



                                                                                                                                42                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                             Desc
                                                                                                 Main Document     Page 43 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                               Billable Time     Billable Amount
06/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Plan regarding distribution issues and correspondence with M. Araki regarding same.                           0.20                $119.00
07/01/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference(s) with M. Reynolds regarding plan confirmation, effective                      0.50                $297.50
                                                                                                         date, and related issues.
07/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status. [NO CHARGE]                                                   0.10                     $0.00
07/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conference with M. Reynolds regarding plan confirmation, effective date,                   0.40                $238.00
                                                                                                         and related issues.
07/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of and telephone conferences with M. Reynolds regarding plan confirmation, effective date,                  1.20                $714.00
                                                                                                         and related issues.
07/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with T. Fleming regarding status, plan confirmation, effective date, and                        0.30                $178.50
                                                                                                         related issues.
07/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference(s) with M. Reynolds regarding HLI motion for stay pending appeal issues.                        0.80                $476.00
07/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise draft opposition to motion for stay pending appeal.                                                0.50                $297.50
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Eliopulos regarding HLI's motion to stay pending appeal.                                0.30                $178.50
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone conference with M. Reynolds regarding HLI objection issues.                                                0.20                $119.00
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11   Numerous correspondence with M. Eliopulos, M. Reynolds, et al. regarding HLI's emergency motion                        0.30                $178.50
                                                                                                       to stay pending appeal.
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.        Chapter 11 Prepare for and attend hearing on HLI's emergency motion to stay pending appeal.                                          2.40              $1,428.00
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.        Chapter 11 Analysis of and orrespondence with M. Eliopulos, M. Reynolds, et al. regarding HLI's second motion                        0.30               $178.50
                                                                                                       to stay pending appeal and refusal to accept quitclaim deeds.
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.        Chapter 11 Telephone conferences with T. Fleming regarding hearing on HLI's motion to stay pending appeal.                           0.50                $297.50
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.        Chapter 11 Voicemail/Telephone conference with M. Eliopulos regarding HLI's second motion to stay pending                            0.10                 $59.50
                                                                                                       appeal.
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.        Chapter 11 Telephone conference(s) with M. Reynolds regarding effective date and HLI's second motion to stay                         0.80                $476.00
                                                                                                       pending appeal to BAP.
                                                                                      Totals Amounts for User James Till                                                                                                   268.50            $151,576.25
Martha Araki
09/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding extension of plan exclusivity.                                                         0.10                 $25.00
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding drafting exclusivity extension; Plan and Disclosure Statement                         0.10                 $25.00
                                                                                                         information for M. Neue.
09/07/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review files regarding Plan and Disclosure Statement information for M. Neue and prepare email to                    0.20                 $50.00
                                                                                                         M. Neue regarding same.
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft 3rd Motion to Extend Exclusivity, timing for notice, possible               0.20                 $50.00
                                                                                                         hearing dates.
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare draft of 3rd Motion to Extend Exclusivity.                                                                   0.60                $150.00
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review pleadings regarding information for 3rd Motion to Extend Exclusivity.                                         0.30                 $75.00
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Myers regarding service of 3rd Motion to Extend Exclusivity, service parties and                      0.30                 $75.00
                                                                                                         updated service information.
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review prior service list for exclusivity motions, Court docket and return mail and update service                   0.40                $100.00
                                                                                                         party list.
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding approval of 3rd Motion to Extend Exclusivity.                                         0.10                 $25.00
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise 3rd Motion to Extend Exclusivity in anticipation of filing and service.                            0.40                $100.00
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Proof of Service for 3rd Motion to Extend Exclusivity.                                                       0.20                 $50.00
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised 3rd Motion to Extend Exclusivity.                                             0.10                 $25.00
09/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize 3rd Motion to Extend Exclusivity and file via cm/ecf.                                                       0.20                 $50.00
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revision of draft Steve Calandra declaration.                                         0.10                 $25.00
09/13/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Email to/from J. Myers regarding service of Plan and Disclosure Statement.                                           0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till emails regarding Steve Calandra Declaration.                                                          0.20                 $50.00




                                                                                                                                43                                                                                EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                             Desc
                                                                                                 Main Document     Page 44 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                               Billable Time     Billable Amount
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding liquidation analysis and updated information.                                         0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revision to Calandra Declaration exhibit.                                             0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Declaration of Terry Fleming Jr.                                              0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email and telephone regarding revisions to charts in 2nd Amended Plan.                                0.30                 $75.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Multiple emails with J. Till regarding Notice of Continued Disclosure Stmt Hrg, service of 2nd                       0.30                 $75.00
                                                                                                         Amended Plan and Disclosure Statement.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Myers regarding status of pleadings for service.                                                      0.20                 $50.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare draft Notice of Continued Disclosure Statement hearing and email to J. Till for review and                   0.30                 $75.00
                                                                                                         approval.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revision to Notice of Continued Disclosure Statement hearing and                      0.20                 $50.00
                                                                                                         revise Notice.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review service lists regarding parties for service of Notice of Continued Disclosure Statement                       0.20                 $50.00
                                                                                                         hearing.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till emails regarding exhibits for Declarations of Calandra and Fleming Jr.                                0.30                 $75.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Amended Disclosure Statement.                                                 0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Plan Projections.                                                             0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Steve Calandra Declaration.                                                                        0.40                $100.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding revised Steve Calandra Declaration for review and approval.                       0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding further revisions to Steve Calandra Declaration.                                    0.20                 $50.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare revisions to Steve Calandra Declaration and email to J. Till for review.                                     0.20                 $50.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review email from Steve Calandra regarding additional revisions to Declaration.                                      0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare revised Steve Calandra Declaration to incorporate additional comments from Steve                             0.20                 $50.00
                                                                                                         Calandra.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to Steve Calandra regarding revised Declaration for final review and revision.                         0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Terry Fleming Jr Declaration pursuant to emails from J. Till and Jr.                               0.30                 $75.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming Jr regarding revised Declaration for review and approval.                             0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise 2nd Amended Plan.                                                                                  0.80                $200.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding 2nd Amended Plan.                                                                     0.10                 $25.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Myers regarding service of Notice of Disclosure Statement hearing, parties for service.               0.20                 $50.00

09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and prepare exhibits to Calandra and Jr. Declarations.                                                        0.60                $150.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise and finalize Calandra and Jr. Declarations and email to J. Till for review and approval.                      0.30                 $75.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare table of contents and authorities for 2nd Amended Plan.                                                      0.70                $175.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Amended Disclosure Statement.                                                                      1.00                $250.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and prepare exhibits to Amended Disclosure Statement.                                                         0.40                $100.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare table of contents for Amended Disclosure Statement.                                                          0.60                $150.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Proofs of Service for 2nd Amended Plan, Amended Disclosure Statement, Calandra and Jr.                       0.40                $100.00
                                                                                                         Declarations and Notice of Continued Hearing.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize and file 2nd Amended Plan, Amended Disclosure Statement, Calandra and Jr. Declarations                      0.40                $100.00
                                                                                                         and Notice of Continued Hearing via cm/ecf.
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare service documents for 2nd Amended Plan filings.                                                              0.20                 $50.00
09/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding revised 2nd Amended Plan for review and approval, revisions made.                 0.10                 $25.00

09/15/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till, Terry Fleming regarding filed Plan and Disclosure Statement documents.                     0.10                 $25.00
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review HLI objection to Disclosure Statement.                                                                        0.10                 $25.00
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Judge Wallace's calendar and timeline dates.                                                                  0.10                 $25.00




                                                                                                                                44                                                                                EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                                Desc
                                                                                                 Main Document     Page 45 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                                Billable Time     Billable Amount
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding revisions to plan and disclosure statement timeline for available                  0.20                 $50.00
                                                                                                         plan confirmation hearing dates and required filing dates.
09/26/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding updated plan and disclosure statement timeline.                                        0.20                 $50.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Correct filing of Calendra Declaration for linking issue.                                                             0.10                 $25.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding status of Reply Brief.                                                               0.10                 $25.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Calendra, Junior and Detling objections and responses.                                              0.60                $150.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Calendra, Junior and Detling objections and responses in contemplation of filing.                            0.20                 $50.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Reply Brief for Disclosure Statement Objection.                                        0.20                 $50.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Reply Brief for Disclosure Statement Objection.                                                     0.60                $150.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Evidentiary Objections and Reply Brief for Disclosure Statement.                       0.20                 $50.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Notice of Withdrawal of Calendra Declaration for linking issue.                                               0.20                 $50.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till emails regarding Calendra, Junior and Detling objections and responses.                                0.30                 $75.00
10/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Reply Brief for Disclosure Statement Objection in contemplation of filing.                                   0.20                 $50.00
10/05/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding Reply Brief for Terry Fleming.                                                          0.10                 $25.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft Reply to Exclusivity objection.                                                  0.10                 $25.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails and calls with J. Till regarding status of Reply to Exclusivity objection.                                     0.20                 $50.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Reply to Exclusivity objection.                                                                     0.30                 $75.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Reply to Exclusivity objection in contemplation of filing.                                                   0.20                 $50.00
10/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding Order to Extend Exclusivity.                                                         0.10                 $25.00
10/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till regarding exclusivity order.                                                                           0.10                 $25.00
10/22/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Order on exclusivity.                                                                  0.10                 $25.00
10/22/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Court tentative for Order on exclusivity.                                                                      0.10                 $25.00
10/22/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare draft Order to extend exclusivity.                                                                            0.30                 $75.00
10/22/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft Order to extend exclusivity.                                                 0.10                 $25.00
10/24/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding approval of draft exclusivity order.                                                 0.10                 $25.00
10/24/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize exclusivity order and notice of lodgment in contemplation of filing and lodging.                             0.20                 $50.00
10/24/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Notice of Lodgment of exclusivity order.                                                                      0.10                 $25.00
10/25/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding hearing on disclosure statement and transcript.                                      0.10                 $25.00
10/25/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare transcript order.                                                                                             0.10                 $25.00
10/29/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding solicitation packages, planning.                                                        0.30                 $75.00
10/29/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Myers regarding solicitation packages, service plans.                                                  0.30                 $75.00
10/29/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Martin Eliopolous email regarding 2004 exams and other plan-related dates.                                     0.10                 $25.00
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding issues with transcript.                                                              0.10                 $25.00
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to Karen Persaud regarding issues with transcript.                                                      0.10                 $25.00
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding plan confirmation schedule.                                                            0.10                 $25.00
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare plan confirmation schedule.                                                                                   0.20                 $50.00
10/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding form of ballots, samples, and Central California requirements.                          0.30                 $75.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Disclosure Statement approval motion and 2nd Amended Plan regarding classes.                                   0.40                $100.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare solicitation grid for solicitation service, documents and parties to be served in each class.                 2.00                $500.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare 7 ballots for voting classes for solicitation.                                                                1.60                $400.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare solicitation package notice.                                                                                  0.40                $100.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Order approving Disclosure Statement.                                                                         0.50                $125.00
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft ballots, Order approving Disclosure Statement and                            0.30                 $75.00
                                                                                                         solicitation notice.


                                                                                                                                45                                                                                EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                                 Desc
                                                                                                 Main Document     Page 46 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                                 Billable Time     Billable Amount
10/31/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise solicitation and confirmation dates pursuant to Michael Reynolds email.                                         0.30                 $75.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise and finalize Ballots for Classes 1, 2, 3, 4, 5, 6 and 9.                                                        0.30                 $75.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding approved Ballots.                                                                       0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Notice of Lodgment of Disclosure Statement Order and Disclosure Statement Order in                            0.20                 $50.00
                                                                                                         contemplation of filing.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Notice of Lodgment of Disclosure Statement Order.                                                              0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Disclosure Statement Order.                                                                          0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding final version of Disclosure Statement Order.                                            0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J Till regarding redline of Amended Plan and current version of Amended Plan.                         0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare redline of Amended Plan.                                                                                       0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Amended Disclosure Statement, 2nd Amended Plan, Notice of Confirmation Hearing, and                           0.40                $100.00
                                                                                                         redlines in contemplation of filing.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Notice of Confirmation Hearing.                                                                      0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding final Notice of Confirmation Hearing.                                                   0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare new redline of 2nd Amended Plan.                                                                               0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise 2nd Amended Plan and table of contents/authorities.                                                  0.90                $225.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding 2nd Amended Plan.                                                                       0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare new redline of Amended Disclosure Statement.                                                                   0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Amended Disclosure Statement, table of contents/authorities and exhibits.                            1.20                $300.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Amended Disclosure Statement.                                                   0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised exhibits to Amended Disclosure Statement.                                       0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding solicitation, status of documents, eta and open items.                                0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise solicitation grid pursuant to J. Till call.                                                                     0.40                $100.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Myers regarding solicitation packages, solicitation grid, mail files, revisions to mail                 0.50                $125.00
                                                                                                         files, document status.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone calls with J. Myers regarding solicitation grid, status of documents.                                        0.30                 $75.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till mail regarding information and responses to open items from 10/31.                                      0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till and Andrew Still emails regarding exhibits to Junior's Declaration.                                     0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding amended Disclosure Statement.                                                           0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Amended Disclosure Statement.                                                                        1.00                $250.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Ballots for Classes 1, 2, 3, 4, 5, 6 and 9.                                                          0.90                $225.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding revised Ballots for review and approval.                                            0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Junior Declaration and exhibits and preparation for inclusion in solicitation package.                          0.40                $100.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Disclosure Statement regarding table of contents/authorities and revise.                                        0.60                $150.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding revisions to Disclosure Statement and Exhibit 2.                                      0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding redline of Amended Disclosure Statement for Martin Eliopoulous.                         0.10                 $25.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare redline of Amended Disclosure Statement.                                                                       0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding redline of Amended Disclosure Statement and revised Disclosure                      0.20                 $50.00
                                                                                                         Statement.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding Judge Wallace confirmation procedures.                                                   0.20                 $50.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till, Marin Eliopoulous, Michael Reynolds regarding status of Amended                              0.10                 $25.00
                                                                                                         Disclosure Statement review and approval.
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare revised Confirmation Hearing Notice.                                                                           0.30                 $75.00
11/01/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding revised Confirmation Hearing Notice.                                                0.10                 $25.00
11/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Email from J. Till regarding Disclosure Statement Order.                                                               0.10                 $25.00



                                                                                                                                46                                                                                 EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                            Desc
                                                                                                 Main Document     Page 47 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                            Billable Time     Billable Amount
11/06/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review NEF regarding Disclosure Statement Order and email to J. Till.                                             0.20                 $50.00
11/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Plan and Disclosure Statement.                                                     0.10                 $25.00
11/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Plan and Disclosure Statement.                                                 0.10                 $25.00
11/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Notice rescheduled confirmation hearing.                                                                   0.10                 $25.00
11/16/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone to J. Till regarding notice required for rescheduled confirmation hearing.                              0.10                 $25.00
11/19/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from Terry Fleming regarding Citrus El Dorado ballot.                                                   0.10                 $25.00
11/27/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from Terry Fleming regarding Citrus El Dorado regarding ballot.                                         0.10                 $25.00
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Communications with Terry Fleming regarding Toyota Motor ballot.                                                  0.20                 $50.00
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with Diana Almaguer regarding Toyota Motor ballot.                                                      0.10                 $25.00
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to Diana Almaguer regarding Toyota Motor ballot.                                                    0.10                 $25.00
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding AMEX ballot inquiry.                                                               0.10                 $25.00
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding AMEX ballot class.                                                             0.10                 $25.00
11/28/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to AMEX counsel regarding AMEX in non-voting class.                                                 0.10                 $25.00
11/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding communications with Terry Fleming and Toyota regarding ballot.                 0.20                 $50.00
11/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding Toyota ballot.                                                                   0.10                 $25.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review emails from Ronak Patel regarding Riverside County Tax ballot.                                             0.20                 $50.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding ballot information.                                                            0.10                 $25.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding ballot from Riverside County Tax office.                                         0.20                 $50.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Toyota ballot.                                                                   0.20                 $50.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone to Blake Lederman/Toyota regarding ballot, status.                                                      0.30                 $75.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails to/from Blake Lederman/Toyota regarding ballot, status.                                                    0.20                 $50.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till emails regarding ballots received to date.                                                         0.20                 $50.00
12/03/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review ballots received to date.                                                                                  0.40                $100.00
12/04/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review emails from Blake Lederer and Diana Almaguer regarding Toyota ballot.                                      0.20                 $50.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise 4th Motion to extend exclusivity.                                                               0.30                 $75.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare draft 4th Motion to extend exclusivity.                                                                   0.50                $125.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft 4th Motion to extend exclusivity.                                        0.10                 $25.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised 4th Motion to extend exclusivity.                                          0.10                 $25.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding hearing date for Motion to extend exclusivity.                                   0.10                 $25.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Motion to extend exclusivity for hearing date and other J. Till comments.                                  0.20                 $50.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Motion to extend exclusivity in contemplation of filing.                                                 0.20                 $50.00
12/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding preparation of 4th Motion to Extend Exclusivity.                                 0.10                 $25.00
12/17/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding draft reply to Plan objection.                                                   0.20                 $50.00
12/17/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to M. Neue regarding drafting Plan reply objection.                                                 0.10                 $25.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare exhibits to Ballot Analysis and Tabulation.                                                               0.60                $150.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Ballot Analysis and Tabulation.                                                                            0.20                 $50.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone call with J. Till regarding review of Ballot Analysis and Tabulation, revisions.                        0.40                $100.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Declaration of M. Araki regarding Ballot Tabulation.                                                      1.00                $250.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding draft Declaration of Michael J. VanderLey in Support.                          0.10                 $25.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Declaration of Michael J. VanderLey in Support.                                                           0.40                $100.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Michael J. VanderLey Declaration in Support.                                       0.10                 $25.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Ballot Tabulation.                                                                                        0.90                $225.00




                                                                                                                                47                                                                            EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                              Desc
                                                                                                 Main Document     Page 48 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                              Billable Time     Billable Amount
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of claims register and Schedules regarding voting amounts.                                                 0.50                $125.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Analysis of ballots received.                                                                                       0.50                $125.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review draft Confirmation Brief from J. Till.                                                                       0.50                $125.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review multiple emails and telephone calls with J. Till regarding Plan Confirmation Brief, ballot                   0.60                $150.00
                                                                                                         tabulation, declarations in support.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review service documents for Declaration of Plan Solicitation.                                                      0.30                 $75.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Terry Fleming Sr. Declaration per telephone call.                                                            0.40                $100.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone call with J. Till regarding Terry Fleming Sr. Declaration, revisions.                                     0.40                $100.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare exhibit for Terry Fleming Sr. Declaration.                                                                  0.20                 $50.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding revisions to Plan Confirmation Brief, Sr and Vanderlay Declarations,               0.60                $150.00
                                                                                                         Evidentiary Objection revisions.
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Confirmation Brief per J. Till call.                                                                         0.40                $100.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare table of contents and authorities for Plan Confirmation Brief.                                              1.00                $250.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Ballot Declaration per J. Till call.                                                                         0.30                 $75.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Sr Declaration per J. Till call.                                                                             0.30                 $75.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Vanderley Declaration per J. Till call.                                                                      0.30                 $75.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Peloquin Evidentiary Objections per J. Till call.                                                            0.20                 $50.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Reich Evidentiary Objections per J. Till call.                                                               0.20                 $50.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Evidentiary Objections to HLI Requests for Judicial Notice per J. Till call.                                 0.20                 $50.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise evidentiary objections to Peloquin, Reich and Request for Judicial Notice.                        0.40                $100.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding approval of Plan Confirmation Brief and related pleadings for filing.                 0.20                 $50.00
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Plan Confirmation Brief, Sr Declaration and exhibits, Ballot Declaration and exhibits,                     0.70                $175.00
                                                                                                         Vanderlay Declaration and exhibits; Evidentiary Objections to Peloquin, Reich and HLI Request for
                                                                                                         Judicial Notice in contemplation of filing.
12/21/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Supplement to Plan Confirmation Brief.                                                                      0.20                 $50.00
12/21/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise and finalize Supplement to Plan Confirmation Brief.                                                          0.40                $100.00
12/21/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Terry Fleming email regarding Plan Confirmation Brief and related pleadings.                                 0.10                 $25.00
12/21/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding Plan Confirmation Brief and related pleadings.                             0.10                 $25.00
01/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review emails from J. Till, M. Reynolds and Jr regarding supplemental documents and information                     0.30                 $75.00
                                                                                                         for JR supplemental declaration.
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone calls from J. Till regarding supplemental declarations in support of plan confirmation.                   0.30                 $75.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails from/to J. Till regarding supplemental declarations in support of plan confirmation.                         0.20                 $50.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till emails regarding Junior and Vander Lay supplemental declarations.                                    0.40                $100.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Junior declaration.                                                                               0.30                 $75.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Vander Lay declaration and exhibits.                                                              0.50                $125.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Junior and Vander Lay declarations.                                                                        0.30                 $75.00
01/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Junior and Vander Lay declarations for service.                                                             0.10                 $25.00
01/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding exclusivity reply.                                                                   0.10                 $25.00
01/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise exclusivity reply.                                                                                0.50                $125.00
01/15/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize exclusivity reply.                                                                                         0.20                 $50.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review draft pleadings regarding motions to strike.                                                                 0.30                 $75.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Motion to Strike HLI Reply to Confirmation Brief.                                                 0.40                $100.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Response to Vander Lay Objections.                                                                0.30                 $75.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Response to Senior Objections.                                                                    0.30                 $75.00



                                                                                                                                 48                                                                              EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                             Desc
                                                                                                 Main Document     Page 49 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                             Billable Time     Billable Amount
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Opposition to Strike Supplemental Declarations.                                                  0.30                 $75.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize pleadings.                                                                                                0.20                 $50.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding final version of motions to strike.                                                 0.20                 $50.00
01/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till emails regarding pleadings in response to motions to strike.                                        0.30                 $75.00
01/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review tentative and draft Order granting 4th Exclusivity extension.                                               0.30                 $75.00
01/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Order granting 4th Exclusivity extension.                                                        0.20                 $50.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Plan Supplemental documents - transcript list, witness list and exhibit list.                             0.20                 $50.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Revise Plan Supplemental documents - transcript list, witness list and exhibit list.                               0.40                $100.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone and email with J. Till regarding Plan exhibit lists and supporting documents to be filed                 0.20                 $50.00
                                                                                                         and served.
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to A. Still regarding documents to be filed.                                                         0.10                 $25.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding lodging plan confirmation trial documents.                                        0.20                 $50.00
04/18/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft Order denying Motion to Strike.                                                                              0.20                 $50.00
04/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding HLI witness and exhibit lists.                                                    0.10                 $25.00
04/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Notice of Lodgment - Order regarding Motion to Strike.                                                     0.10                 $25.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review A. Still comments to Motion in Limine.                                                                      0.10                 $25.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Motion in Limine off filing.                                                        0.10                 $25.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Motion in Limine and issues.                                                      0.20                 $50.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to M. Neue regarding J. Till request.                                                                0.10                 $25.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review NEFs and related documents regarding pleadings for plan confirmation preparation.                           1.50                $375.00
04/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding information on Schedule A/B assets.                                                  0.30                 $75.00
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare draft of Detling declaration for exhibit.                                                                  1.50                $375.00
04/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Rob Detling declaration.                                                            0.10                 $25.00
05/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding status of plan confirmation.                                                      0.10                 $25.00
05/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding Memo Decision Confirming Plan.                                                      0.10                 $25.00
05/29/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Memo Decision regarding Plan and requirements.                                                              0.20                 $50.00
06/05/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Communications with J. Till regarding final Plan filed for blackline to Court.                                     0.20                 $50.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone from J. Till regarding lodging findings of fact and order confirming plan.                               0.20                 $50.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Judge Wallace rules regarding plan confirmation orders.                                                     0.10                 $25.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Judge Wallace's plan confirmation order requirements.                           0.10                 $25.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft Order Confirming Plan and black-line of Plan.                                 0.10                 $25.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Order Confirming Plan.                                                                           0.20                 $50.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft Findings of Fact and Plan.                                                    0.10                 $25.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Findings of Fact.                                                                                0.40                $100.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Submission of Modified Plan and Black-line of Plan.                                                        0.50                $125.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Notices of Lodgment of Order Confirming Plan and Findings of Fact.                                         0.30                 $75.00
06/07/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Notices of Lodgment of Order Confirming Plan and Findings of Fact, Submission of Modified                 0.40                $100.00
                                                                                                         Plan and Black-line Plan and Confirmation Order and Findings.
06/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding M. Eliopoulous request for Findings in Word for comparison requested                0.10                 $25.00
                                                                                                         by Judge Wallace.
06/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to M. Eliopoulous regarding Findings.                                                                0.10                 $25.00
06/17/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review files regarding Findings for M. Eliopoulous.                                                                0.10                 $25.00
06/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review Findings/Order entered by the Court.                                                                        0.20                 $50.00




                                                                                                                                49                                                                             EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                               Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                               Desc
                                                                                                 Main Document     Page 50 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client              Project    Description                                                                                               Billable Time     Billable Amount
06/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails to/from J. Till and Michael Reynolds regarding Findings and Order entered by Court.                           0.40                $100.00
06/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare comparison of submitted Findings and Order vs entered Findings and Order per J. Till                         1.30                $325.00
                                                                                                         request.
06/19/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding comparison of Findings and Order.                                                 0.10                 $25.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Call to J. Till regarding Amended Plan filing per Court order.                                                       0.20                 $50.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding modified Plan.                                                                    0.10                 $25.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding revised Modified Plan for revision and filing.                                        0.10                 $25.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise new Modified Plan.                                                                                 1.00                $250.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare black-line of new Modified Plan.                                                                             0.40                $100.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Email and call with J. Till regarding review of new Modified Plan, approval for filing and submission.               0.30                 $75.00

06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Submission of 2nd Amended Plan as Modified per Court and Black-line.                                         0.10                 $25.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare Exhibits to Submission.                                                                                      0.30                 $75.00
06/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Submission and exhibits.                                                                                    0.20                 $50.00
06/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review notice regarding entry of Order Confirming Plan.                                                              0.10                 $25.00
06/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Emails with J. Till regarding Effective Date and additional triggering dates based on entry of Order                 0.30                 $75.00
                                                                                                         confirming Plan.
06/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to J. Till regarding Order Confirming Plan entered by Court.                                           0.10                 $25.00
07/02/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review notice of HLI appeal of Plan Findings and Confirmation Order and email to J. Till.                            0.20                 $50.00
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Joinder in Jr and HL Opposition to HLI Emergency Motion.                            0.10                 $25.00
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review J. Till email regarding draft Joinder in Jr and HL Opposition to HLI Emergency Motion.                        0.10                 $25.00
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review and revise Joinder in Jr and HL Opposition to HLI Emergency Motion.                                           0.20                 $50.00
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Finalize Joinder in Jr and HL Opposition to HLI Emergency Motion.                                                    0.10                 $25.00
07/08/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Email to J. Till regarding Joinder in Jr and HL Opposition to HLI Emergency Motion.                                  0.10                 $25.00
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with J. Till regarding Effective Date payments.                                                            0.30                 $75.00
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare email to Terry Fleming regarding Effective Date payments.                                                    0.10                 $25.00
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Telephone with Terry Fleming regarding Effective Date payments.                                                      0.20                 $50.00
07/09/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review BAP opening letter regarding requirements for HLI's appeal.                                                   0.10                 $25.00
                                                                                    Totals Amounts for User Martha Araki                                                                                                     77.30            $19,325.00
Mike Neue
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/revise motion to extend exclusivity.                                                                          0.50                $297.50
09/10/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/revise plan of reorganization.                                                                                2.10              $1,249.50
09/12/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft/revise plan of reorganization.                                                                                 4.60              $2,737.00
10/02/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/revise reply in support of disclosure statement approval.                                                     0.80                $476.00
10/09/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/revise reply in support of exclusivity motion.                                                                0.40                $238.00
11/14/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Legal research regarding plan structure.                                                                             0.60                $357.00
11/30/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Legal research regarding treatment of impaired claims under plan.                                                    1.10                $654.50
12/11/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Legal research regarding confirmation issues.                                                                        0.50                $297.50
12/20/2018          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Draft revisions to confirmation brief.                                                                               1.40                $833.00
04/21/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/analysis of bankruptcy court filings related to confirmation and opposition.                                  1.80              $1,071.00
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/analysis of issues related to plan confirmation hearing.                                                      1.50               $892.50
04/22/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Prepare summary of argument on cramdown issue for plan confirmation hearing.                                         1.60               $952.00
04/24/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Review/analysis of documents related to confirmation hearing.                                                        0.70               $416.50
04/25/2019          Plan and Disclosure Statement              Terry Fleming, Sr.         Chapter 11     Attend plan confirmation hearing. [NO CHARGE]                                                                        8.00                     $0.00



                                                                                                                                50                                                                                EXHIBIT 3 - TILL DECLARATION
                                             Case 6:17-bk-19513-MW                                Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                             Desc
                                                                                                  Main Document     Page 51 of 56

Bosley Till LLP - Activity Type
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Users: All | Projects: Chapter 11 | Activity Types: All | Group By: Activity Code

    Date                           Activity Code                          Client               Project    Description                                                                             Billable Time     Billable Amount
04/26/2019          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Attend plan confirmation hearing. [NO CHARGE]                                                      7.70                     $0.00
04/30/2019          Plan and Disclosure Statement              Terry Fleming, Sr.          Chapter 11     Attend plan confirmation hearing. [NO CHARGE]                                                      8.00                     $0.00
                                                                                       Totals Amounts for User Mike Neue                                                                                    41.30            $10,472.00
                                                                       Totals Amounts for Activity Type Plan and Disclosure Statement                                                                     395.40            $184,651.75
Tax Issues
Brett Ramsaur
11/29/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11 Review issues related to treatment of priority tax claims and research regarding same.                 1.00                $395.00
                                                                                     Totals Amounts for User Brett Ramsaur                                                                                   1.00                $395.00
James Till
11/13/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Prepare for and voicemail to R. Patel regarding tax claim issues.                                  0.10                 $59.50
11/14/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Correspondence with M. Araki and T. Fleming regarding IRS demand letter issues.                    0.10                 $59.50
01/02/2019          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Analysis of IRS letter issues.                                                                     0.10                 $59.50
                                                                                        Totals Amounts for User James Till                                                                                   0.30                $178.50
Martha Araki
09/12/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Review Terry Fleming email regarding new tax bill for Del Dios property.                           0.10                 $25.00
10/02/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Review Terry Fleming email regarding property taxes and other taxes due.                           0.10                 $25.00
11/14/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Emails from Terry Fleming and J. Till regarding IRS demand letter.                                 0.10                 $25.00
                                                                                      Totals Amounts for User Martha Araki                                                                                   0.30                 $75.00
Mike Neue
11/01/2018          Tax Issues                                 Terry Fleming, Sr.          Chapter 11     Review/analysis of issues related to tax claims.                                                   0.70                $416.50
                                                                                       Totals Amounts for User Mike Neue                                                                                     0.70                $416.50
                                                                                    Totals Amounts for Activity Type Tax Issues                                                                              2.30              $1,065.00
                                                                                                   Grand Total                                                                                            634.10            $290,557.25




                                                                                                                                  51                                                            EXHIBIT 3 - TILL DECLARATION
Case 6:17-bk-19513-MW    Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33   Desc
                         Main Document     Page 52 of 56




                                  EXHIBIT 4



                        EXPENSE SUMMARY AND DETAIL




                                       52                    EXHIBIT 4 - TILL DECLARATION
Case 6:17-bk-19513-MW         Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33   Desc
                              Main Document     Page 53 of 56




                       EXHIBIT 4 – BOSLEY TILL LLP EXPENSES


SUMMARY OF EXPENSES:

Type of Expense                                               Expense Amount
Copy Charges ($0.10 per page)                                         $347.50
Delivery Service/Messenger Charges (at cost)                         $1,405.00
PACER (at cost)                                                        $63.80
Postage (at cost)                                                     $143.69
Professional Services (at cost)                                     $25,000.00
Total Expenses Incurred                                             $26,959.99




                                               53                 EXHIBIT 4 - TILL DECLARATION
       Case 6:17-bk-19513-MW Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                                          Desc
Bosley Till LLP - Expense Report Main Document Page 54 of 56
Date Start: 9/1/2018 | Date End: 7/9/2019 | Clients: Terry Fleming, Sr. | Projects: Chapter 11 | Users: All | Group By: Expense Type



 Expense Date                 Client                 Project            User                          Status            Cost           Bill Price

Copies
09/10/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $11.50          $11.50
09/11/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $1.90           $1.90
09/13/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $0.90           $0.90
09/29/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $10.80          $10.80
10/09/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $0.50           $0.50
10/12/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $0.50           $0.50
10/24/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $1.20           $1.20
11/01/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $43.00          $43.00
11/01/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $38.40          $38.40
11/27/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $1.20           $1.20
11/28/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $68.40          $68.40
11/30/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $15.20          $15.20
12/10/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $56.70          $56.70
12/12/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $16.00          $16.00
12/17/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $0.60           $0.60
12/21/2018              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $41.00          $41.00
01/29/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $2.40           $2.40
02/08/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $12.80          $12.80
04/19/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $1.30           $1.30
04/27/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $2.00           $2.00
05/23/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $3.80           $3.80
06/21/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $9.80           $9.80
07/03/2019              Terry Fleming, Sr.      Chapter 11              Martha Araki            Ready For Billing      $7.60           $7.60

                                                                                Totals Billable Amounts for Copies      $347.50        $347.50

Delivery Services/Messenger
09/18/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $90.00          $90.00
09/18/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $125.00         $125.00
10/04/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $90.00          $90.00
10/11/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $90.00          $90.00
12/13/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $90.00          $90.00
12/24/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $90.00          $90.00
01/09/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $96.00          $96.00
01/10/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $102.00         $102.00
01/14/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $92.50          $92.50
01/16/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $92.00          $92.00
01/29/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $98.00          $98.00
02/11/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $106.00         $106.00
02/12/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $31.75          $31.75
02/28/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $91.00          $91.00
06/11/2019              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $120.75         $120.75

                                                      Totals Billable Amounts for Delivery Services/Messenger           $1,405.00      $1,405.00

PACER
09/25/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $0.90           $0.90
09/28/2018              Terry Fleming, Sr.      Chapter 11              James Till              Ready For Billing      $0.40           $0.40
                                                                                54                                     EXHIBIT 4 - TILL DECLARATION
10/09/2018   Case 6:17-bk-19513-MW
                   Terry Fleming, Sr. ChapterDoc
                                              11 369 James
                                                       FiledTill07/30/19 Ready
                                                                           Entered
                                                                               For Billing07/30/19
                                                                                               $0.60 19:07:33            Desc
                                                                                                                         $0.60
11/01/2018         Terry Fleming, Sr.         Main Document
                                      Chapter 11      James Till    Page 55  ofFor56Billing
                                                                         Ready                 $3.70                      $3.70
11/27/2018           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.70          $0.70
12/11/2018           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $2.10          $2.10
12/16/2018           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.20          $0.20
01/06/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $3.80          $3.80
01/07/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $9.00          $9.00
01/08/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.40          $0.40
01/09/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $3.40          $3.40
01/15/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $2.60          $2.60
01/22/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $5.50          $5.50
02/01/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $2.60          $2.60
02/08/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.20          $0.20
02/19/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $3.50          $3.50
02/20/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.20          $0.20
04/18/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.10          $0.10
04/20/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.30          $0.30
04/22/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $13.20         $13.20
04/23/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $1.30          $1.30
05/21/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $1.90          $1.90
05/28/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $3.60          $3.60
06/01/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $1.20          $1.20
06/07/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $0.10          $0.10
07/08/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $2.30          $2.30

                                                                     Totals Billable Amounts for PACER     $63.80         $63.80

Postage
09/04/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $4.89          $4.89
09/10/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $13.00         $13.00
09/29/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $12.00         $12.00
10/09/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $0.50          $0.50
10/12/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $0.50          $0.50
10/24/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $0.50          $0.50
11/01/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $14.91         $14.91
11/28/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $21.00         $21.00
11/30/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $7.50          $7.50
12/10/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $29.82         $29.82
12/21/2018           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $13.40         $13.40
01/29/2019           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $0.55          $0.55
02/08/2019           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $5.90          $5.90
04/27/2019           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $1.42          $1.42
05/23/2019           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $8.75          $8.75
06/21/2019           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $7.35          $7.35
07/03/2019           Terry Fleming, Sr.   Chapter 11          Martha Araki          Ready For Billing      $1.70          $1.70

                                                                    Totals Billable Amounts for Postage    $143.69        $143.69

Professional Services
01/11/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $10,000.00     $10,000.00
04/24/2019           Terry Fleming, Sr.   Chapter 11          James Till            Ready For Billing      $15,000.00     $15,000.00

                                                       Totals Billable Amounts for Professional Services   $25,000.00     $25,000.00


                                                                                            Grand Total    $26,959.99     $26,959.99


                                                                      55                                   EXHIBIT 4 - TILL DECLARATION
        Case 6:17-bk-19513-MW                     Doc 369 Filed 07/30/19 Entered 07/30/19 19:07:33                                       Desc
                                                  Main Document     Page 56 of 56



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        120 Newport Center Dr., Newport Beach, CA 92660

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF JAMES E. TILL IN SUPPORT
OF SECOND AND FINAL APPLICATION OF BOSLEY TILL LLP, COUNSEL TO CHAPTER 11 DEBTOR AND
DEBTOR-IN-POSSESSION, FOR COMPENSATION, will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    US Trustee’s Office: ustpregion16.rs.ecf@usdoj.gov; abram.s.feuerstein@usdoj.gov; Everett.l.green@usdoj.gov
    Attorneys for Debtor: James E. Till: jtill@btntlaw.com; maraki@btntlaw.com
    Attorneys for Havasu Lakeshore Investments: Martin A. Eliopulos: elio@higgslaw.com; kimbled@higgslaw.com
    Attorneys for Terry Lee Fleming, Jr. and Havasu Landing LLC: Michael B. Reynolds: mreynolds@swlaw.com;
      kcollins@swlaw.com
    Attorneys for Riverside County Treasurer-Tax Collector: Ronak N. Patel: rpatel@rivco.org; dresparza@rivco.org;
      mdominguez@rivco.org

                                                                            Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) July 30, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Terry Lee Fleming, Sr.                                   Abram S. Feuerstein
78980 Carmel Circle                                      Office of the United States Trustee
La Quinta, CA 92253                                      3801 University Avenue, Suite 720
                                                         Riverside, CA 92501

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        The Honorable Mark S. Wallace                        Via Overnight Delivery
        United States Bankruptcy Court
        411 West Fourth Street, Suite 6135
        Santa Ana, CA 92701-4593
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 30, 2019                    Martha Araki                                                    /s/ Martha Araki
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
